Exhibit 10.1
 
_______________________________________________________________________________








ASSET PURCHASE AGREEMENT


BETWEEN


SAGA ENERGY, INC.


AND


BLUE SKY LANGSA LTD.


                                


Effective as of September 21, 2011








_______________________________________________________________________________
 
 
 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 21st day of September, 2011 by and between Blue Sky Langsa Ltd., a Mauritius
company f/k/a Medco E&P Langsa Limited having its registered office at Les
Cascades, Edith Cavell Street, Port-Louis, Mauritius (“Seller”) and Saga Energy,
Inc., a Florida corporation having its principal office at 1509 East Chapman
Ave, Orange, CA  92866 (“Purchaser”).  Seller and Purchaser are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”


W I T N E S S E T H:


WHEREAS, certain terms used in this Agreement are defined in Section 1 and shall
have the meanings set forth therein;


WHEREAS, Seller currently owns the Assets; and


WHEREAS, Seller desires to sell and Purchaser wishes to purchase the Assets.


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Parties hereby agree
as follows:


1) Definitions.  For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 1:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with such Person, and the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.


“Assets” means the 80% undivided interest in and under the Langsa TAC to be
acquired by Purchaser from Seller under this Agreement, together with the
corresponding interest: in (i) all relevant consents, permissions, technical
data and proprietary information related to or used in connection with the
Langsa TAC; (ii) all other property or rights of whatsoever nature or kind
(whether real or personal), assets, benefits, rights and entitlements which the
owner of an undivided interest under the Langsa TAC holds and is entitled to
enjoy thereunder; (iii) the Equipment; and (iv) the Contracts, all as listed in
Schedule 2(a) to this Agreement.


“Assumed Liabilities” means the corresponding amount of Liabilities of Seller
that relate to the ownership and operation of the Assets, attributable to the
period following the Closing Date, as set forth in Schedule 2(b) to this
Agreement.


“Barrel” means a quantity or unit of oil, 42 U.S. gallons at the temperature of
60 degrees Fahrenheit.
 
 
1

--------------------------------------------------------------------------------

 


“BPMIGAS” means Badan Pelaksana Kegitan Usaha Hulu Minyak dan Gas Bumi, a State
Owned Entity established under Government Regulation of the Republic of
Indonesia No. 42 of 2002, being the successor to Pertamina.


“Contractor” means Seller in its capacity as “Contractor” pursuant to the Langsa
TAC and all predecessors in interest to Seller pursuant to the Langsa TAC.


“Contracts” means the Langsa TAC together with the agreements listed in Schedule
2(a).


“Crude Oil” means crude mineral oil, asphalt, ozokerite and all kinds of
hydrocarbons and bitumens, both in solid and in liquid form, in their natural
state or obtained from Natural Gas by condensation or extraction.


“DGOG” means the Directorate General of Oil and Gas of the Ministry of Energy
and Mineral Resources of the Republic of Indonesia.


“Disclosure Schedule” means the disclosure schedule delivered by Seller to
Purchaser concurrently with the execution and delivery of this Agreement. Any
references to “Schedule” in this Agreement refer to sections of the Disclosure
Schedule.


“Environment” means: (a) any ecological systems or components thereof, (b) the
living organisms which live in them (including persons, communities of people
and their property), and (c) the following media (alone or in combination): air
(including the air within buildings and the air within other natural or man-made
structures whether above or below ground), water (including water under or
within land or in drains, culverts or sewers, and coastal and inland waters) and
land (including land under water).


“Environmental Condition” means any condition which harms or is capable of
harming the Environment or any part thereof, or which gives rise to or is
capable of giving rise to a breach of or any liability under any Environmental
Laws or Material Agreement (including any amendments, extensions, renewals or
replacements thereof).


“Environmental Laws” shall mean any guidance document, agreement, directive,
standard, prohibition, restriction, interpretation, demand, request for
information, permit, license, approval condition, or law issued, promulgated or
entered into by any Governmental Authority of Indonesia relating to the
Environment or the preservation or reclamation of natural resources.


“Equipment” means the equipment utilized in connection with the Langsa TAC which
is listed on Schedule 2(a).


“Excluded Liabilities” means any Liabilities other than the Assumed Liabilities.


“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).


“JOA” means the means the joint operating agreement in substantially the form
attached hereto as Exhibit B to be executed between Seller, Purchaser, Blue
Dolphin Energy Exploration Company, a Delaware corporation (“BDEC”) owning a 7%
interest in the Langsa TAC and Nadeem Baber, an individual (“Baber”) owning a
3.5% interest in the Langsa TAC.
 
 
2

--------------------------------------------------------------------------------

 


“Langsa TAC” means the East Aceh Offshore - Langsa (EAO-Langsa) Technical
Assistance Contract dated 15th of May, 1997.


“Langsa TAC Area” means the contract area described in the Langsa TAC.


“Liability” means any debt, liability or obligation (whether direct or indirect,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due
or to become due), and including all costs and expenses relating thereto.


“Lien” means any lien, encumbrance, pledge, mortgage, hypothecation, deed of
trust, security interest, claim, lease, charge, option, right of first refusal,
easement, servitude or transfer restriction and any rights exercisable by any
third party (whether or not same is a matter of public record) other than
Permitted Liens.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, results of operations or financial condition of the Assets
(taken as a whole), or (b) on the ability of the Parties to consummate the
transactions contemplated by this Agreement or the Bill of Sale, other than an
effect resulting from any one or more of the following: (i) the effect of any
change in the United States or foreign economies or securities or financial
markets in general; (ii) the effect of any change that generally affects any
industry in which Seller operates the Assets; (iii) the effect of any change
arising in connection with earthquakes, hostilities, acts of war, sabotage or
terrorism or military actions; (iv) the effect of any action taken by Purchaser
or its Affiliates with respect to the transactions contemplated hereby or with
respect to Seller; (v) any matter of which Purchaser is aware on the date
hereof; or (vi) the effect of any changes in applicable laws or accounting
rules.


“NPI” means a 17.5% net profit interest to be issued by Purchaser to Seller at
the Closing allowing Seller to retain 17.5% of the net profit to be distributed
to Purchaser, which net profit is defined as the income to be distributed by
Seller to Purchaser after deduction of all capital, operating costs and
government shares from gross revenues under the Langsa TAC.


“Natural Gas” means all associated and/or non-associated gaseous hydrocarbons
produced from wells, including wet mineral gas, dry mineral gas, casinghead gas
and residue gas remaining after the extraction of liquid hydrocarbons from wet
gas.


“Permitted Liens” means; (a) the right reserved to or vested in any government
or public authority by the terms of any statutory provision, to terminate the
Langsa TAC or to require annual or other periodic payments as a condition of the
continuance thereof, (b) liens imposed by statute securing the payment of taxes
or assessments which are not due or the validity of which is being contested in
good faith, (c) taxes on petroleum or the revenue therefrom (other than those
taxes which are due and payable by the Closing Date) and requirements imposed by
statutes or governmental boards, tribunals or authorities concerning rates of
production from operations in respect of the Langsa TAC or otherwise affecting
recoverability of petroleum in respect of the Langsa TAC and which are generally
accepted in the oil and gas industry in Indonesia, (d) rights reserved to or
vested in any governmental, statutory or public authority to control or regulate
any of the operations or assets subject to the Langsa TAC in any manner, and all
applicable laws, rules and orders of any governmental authority, and (e) rights
arising under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


“Pertamina” means PT Pertamina Persero, a state-owned company established under
the laws of the Republic of Indonesia by virtue of Deed of Establishment No. 20,
dated September 17th, 2003 made before Lenny Janis Ishak, S.H. Notary in
Jakarta.


“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.


“Petroleum” means Crude Oil and Natural Gas.


“Tax” or “Taxes” means (i) any and all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all net income,
gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever; and (ii) all interest, penalties, fines, additions to tax
or additional amounts imposed by any Taxing Authority in connection with any
item described in clause (i).


“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any attachments thereto, and any amendment
thereof), including any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
com­bined, consolidated or unitary returns for any group of entities that
includes Seller or any of its Affiliates.


“Taxing Authority” means the United States Internal Revenue Service and, to the
extent relevant, the United States Department of Treasury, and any other
Governmental Body responsible for the administration of any Tax.


2) Purchase and Sale of Assets; Assumption of Liabilities.


a) Purchase and Sale of Assets.  On the terms and subject to the conditions set
forth in this Agreement, at the Closing (as defined below), Purchaser shall
purchase, acquire and accept from Seller, and Seller shall sell, transfer,
assign, convey and deliver to Purchaser, all of Seller’s right, title, and
interest in, to and under the Assets.


b) Assumption of Liabilities.  On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser shall assume, effective as of
the Closing, and shall timely perform, pay and discharge in accordance with
their respective terms, the Assumed Liabilities.


c) Excluded Liabilities.  Purchaser will not assume or be liable for any
Excluded Liabilities.


d) Consent of Third Parties.  Nothing in this Agreement nor the consummation of
the transactions contemplated hereby shall be construed as an attempt or
agreement to assign any Asset which by its terms or applicable law is
non-assignable without the consent of a third party or a Governmental Body, or
is cancelable by a third party in the event of assignment, unless and until such
consent shall have been obtained.
 
 
4

--------------------------------------------------------------------------------

 


e) Purchase Price Allocation.  Within 90 calendar days after the Closing Date,
or on such other date as Seller and Purchaser may mutually agree in writing,
Seller and Purchaser shall agree upon the allocation of the Total Consideration
(as defined below) in accordance with Section 1060 of the Internal Revenue Code
of 1986, as amended, and in accordance with any applicable Tax laws, and, in
accordance with such allocation, Seller shall prepare and deliver to Purchaser
copies of Form 8594 and any required exhibits thereto along with any other forms
or filings required by any Taxing Authority (the “Asset Acquisition
Statement”).  Purchaser shall prepare and deliver to Seller from time to time
revised copies of the Asset Acquisition Statement (the “Revised Statements”) so
as to report any matters on the Asset Acquisition Statement that need updating
consistent with the agreed upon allocation.  The Total Consideration for the
Assets shall be allocated in accordance with the Asset Acquisition Statement or,
if applicable, the last Revised Statement, and all income Tax Returns and
reports filed by Purchaser and Seller shall be prepared consistently with such
allocation.  Neither Purchaser nor Seller shall, nor shall they permit their
respective Affiliates to, take any position inconsistent with the Asset
Acquisition Statement or the then-applicable Revised Statement.


f) Transfer Taxes.  Seller shall pay all sales, use, transfer, recording and
other similar taxes and fees, not including “bulk sales” taxes (“Transfer
Taxes”), arising out of or in connection with the, transactions effected
pursuant to this Agreement and the transactions contemplated hereby.  Seller
shall file all necessary documentation and tax returns with respect to such
Transfer Taxes.
 
3) Consideration.  The aggregate consideration for the Assets shall be: (i)
$3,500,000 in cash (the “Cash Price”); (ii) the NPI (together with the Cash
Price, the “Purchase Price”); and (iii) the assumption of the Assumed
Liabilities (together with the Purchase Price, the “Total Consideration”).
 
4) Closing.
 
a) Closing.  The consummation of the purchase and sale of the Assets and the
assumption of the Assumed Liabilities (the “Closing”) shall take place at the
offices of Purchaser, 1509 East Chapman Ave, Orange, CA  92866 on the earlier of
December 31, 2011 at 11:00 a.m. Pacific Time or (ii) the fulfillment of the
conditions set forth in Section 9(a) and (b) below, or on such other date and at
such other time as the Parties may mutually agree in writing (the “Closing
Date”).


b) Execution and Delivery of Documents by the Parties.  At the Closing, the
Parties shall execute and deliver the Bill of Sale, Assignment and Assumption
Agreement (the “Bill of Sale”) in substantially the form attached hereto as
Exhibit A, and Purchaser shall pay the Cash Price and issue the NPI to Seller.
 
5) Representations and Warranties of Seller.  Seller hereby represents and
warrants that, except as set forth in Schedule 5, the statements contained in
this Section 5 are true and correct as of the date of this Agreement and will be
true and correct as of the Closing as though made as of the Closing:
 
 
5

--------------------------------------------------------------------------------

 
 
 
a) Seller is a company duly organized, validly existing and in good standing
under the laws of Mauritius with full power and authority to conduct its
business in the manner currently conducted and to own its assets and, that
Seller has all right, power, and authority to enter into this Agreement;
 
b) The execution, delivery and performance of this Agreement and the Bill of
Sale by Seller has been duly authorized by all necessary action of Seller and
this Agreement and the Bill of Sale constitute valid and binding agreements of
Seller, enforceable against Seller in accordance with their respective terms;


c) The Langsa TAC is valid and in full force and effect, and no act, event or
omission has occurred by any Person that might result in the cancellation,
termination or revocation of the Langsa TAC;


d) Seller is not party to any agreement (other than this Agreement) to sell,
transfer, pledge or otherwise create a Lien over the Assets;


e) Seller owns and has good and marketable title to each of the Assets, free and
clear of all Liens;


f) Seller has not committed any breach of any of its obligations under the
Contracts, nor has there been any material breach of any of the Contracts;


g) Upon obtaining the Consents (as defined in Section 9(c)(ii)), no consent,
waiver, approval, order, permit or authorization, or filing with, or
notification to, any Person or Governmental Body is required on the part of
Seller in connection with the execution and delivery of this Agreement or the
Bill of Sale, the compliance by Seller with any of the provisions hereof or
thereof, or the consummation of the transactions contemplated hereby or thereby,
except for such consents, waivers, approvals, orders, permits or authorizations
the failure of which to obtain would not have a Material Adverse Effect;


h) Other than the Contracts listed in Schedule 2(a), there are no other material
agreements, licenses, permissions, authorizations, permits, or consents
constituting, regulating or affecting the Assets;


i) No Person has acted directly or indirectly as a broker, finder or financial
advisor for Seller or any of its Affiliates in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof;


j) Seller has delivered to Purchaser, and Purchaser acknowledges receipt of,
certain materials requested by Purchaser which relate to the Assets and the
Assumed Liabilities (the “Due Diligence Documents”).  To Seller’s knowledge, the
Due Diligence Documents delivered by Seller are substantially complete and
accurate in all material respects and fairly present the information
provided.  The financial materials provided as part of the Due Diligence
Documents have been prepared in good faith;
 
 
6

--------------------------------------------------------------------------------

 


k) There is no actual or threatened litigation or governmental investigation
pending against or relating to the Assets that would have a Material Adverse
Effect and, to Seller’s knowledge, there is no outstanding order, judgment or
award by any court, arbitrator or governmental body against or related to the
Assets that would have a Material Adverse Effect;


l) (i) the Assets and Seller with respect to the Assets are in compliance in all
material respects with the requirements of all Environmental Laws; (ii) to the
knowledge of Seller, all permits, licenses, approvals, consents, certificates
and other authorizations required by Environmental Laws with respect to the
ownership or operation of the Assets (the “Environmental Permits”) have been
properly obtained and are in full force and effect, and the Assets are in
material compliance with the Environmental Permits; and (iii) Seller (1) is not
subject to any pending, material written claim or, to the knowledge of Seller,
threatened, material complaint or claim, related to any material non-compliance
with, or material liabilities arising under, Environmental Laws with respect to
the Assets, and (2) has not entered into, and is not subject to, order or any
pending order, judgment or decree pursuant to any Environmental Laws that relate
to the current or future use of the Assets, which would have a Material Adverse
Effect;


m) No insolvency proceeding of any character, including, without limitation,
bankruptcy, receivership, reorganization, composition, or arrangement with
creditors, voluntary or involuntary, against Seller or the Assets is pending or
threatened.  Seller has not taken any action in contemplation of, or that would
constitute the basis for, the institution of any such insolvency proceedings;


n) Seller has duly filed all required federal, state, local, foreign and other
Tax Returns, notices and reports (including, but not limited to, income,
property, sales, use, franchise, capital stock, excise, added value, employees’
income withholding, social security and unemployment tax returns) required to be
filed in connection with the Assets; and


o) Seller acknowledges that Purchaser is entering into and performing its
obligations under this Agreement in reliance on the representations and
warranties provided by Seller in this Section.  Except for the representations
and warranties contained in this Section 5, neither Seller nor any other Person
makes any other express and/or implied representations or warranties with
respect to Seller, the Assets, the Assumed Liabilities or the transactions
contemplated by this Agreement or the Bill of Sale, and Seller disclaims any
other representations or warranties, whether made by Seller, any Affiliate of
Seller or any of their respective officers, directors, employees, agents or
representatives.


6) Additional Provisions Regarding the Langsa TAC.  As of the date of this
Agreement:


a) The Contractor has made the minimum amount of expenditures required pursuant
to Section 3.2 of the Langsa TAC with respect to all years through and including
the year ended 2010;


b) The “Budget of Operating Costs” for purposes of the Langsa TAC with respect
to the year ending 2011 is attached hereto as Schedule 6(m);
 
 
7

--------------------------------------------------------------------------------

 


c) The “Operating Costs” for purposes of the Langsa TAC which have not been
recovered by the Contractor for purposes of Section 5.1.2 of the Langsa TAC
equals $55,755,643 (for 100% of the Langsa TAC) as of August 31, 2011; and


d) The cumulative Petroleum production from the “Contract Area” for purposes of
Section 7.3 of the Langsa TAC is 3,964,350 Barrels as of August 31, 2011.


7) Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants that the statements contained in this Section 7 are true and correct as
of the date of this Agreement and will be true and correct as of the Closing as
though made as of the Closing:


a) Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Florida with full power and authority to
conduct its business in the manner conducted and to own its assets, and that
Purchaser has all right, power, and authority to enter into this Agreement;
 
b) The execution, delivery and performance of this Agreement and the Bill of
Sale by Purchaser has been duly authorized by all necessary action of Purchaser,
and this Agreement and the Bill of Sale constitute valid and binding agreements
of Seller, enforceable against Seller in accordance with their respective terms;


c) No consent, waiver, approval, order, permit or authorization, or filing with,
or notification to, any Person or Governmental Body is required on the part of
Purchaser in connection with the execution and delivery of this Agreement or the
Bill of Sale, the compliance by Purchaser with any of the provisions hereof or
thereof, or the consummation of the transactions contemplated hereby or thereby,
except for such consents, waivers, approvals, orders, permits or authorizations
the failure of which to obtain would not have a Material Adverse Effect; and


d) Except for the representations and warranties contained in this Section 7,
neither Purchaser nor any other Person makes any other express and/or implied
representations or warranties with respect to the transactions contemplated by
this Agreement or the Bill of Sale, and Purchaser disclaims any other
representations or warranties, whether made by Purchaser, any Affiliate of
Purchaser or any of their respective officers, directors, employees, agents or
representatives.


8) Further Covenants.


a) Fees and Expenses.  Unless otherwise specified herein, Purchaser and Seller
shall bear and pay all of their own fees, costs and expenses relating to the
transactions contemplated by this Agreement, including, without limitation, the
fees and expenses of their respective counsel, accountants, brokers and
financial advisors.


b) Confidentiality.  At all times after the Closing, Seller shall keep
confidential, and shall not use or disclose to any other Person without
Purchaser’s prior written consent, any non-public document or other non-public
information in the possession of Seller that relates to Purchaser, the Assets,
or the Assumed Liabilities, other than to comply with any applicable laws, rules
and orders of any Governmental Body, provided that Seller shall provide notice
of any such requirement to disclose to Purchaser and cooperate with Purchaser in
obtaining protection of such confidential information. Upon the Closing, all
such non-public document and non-public information relating to the Assets or
the Assumed Liabilities shall be deemed to be the confidential and proprietary
information of Purchaser.
 
 
8

--------------------------------------------------------------------------------

 


c) Publicity.  Seller shall not issue any press releases or make any public
statements with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of Purchaser.


d) Period until Closing.  Prior to the Closing, except to the extent that such
action or inaction may result in a breach of any term, condition or requirement
of any of the Contracts, Seller shall:


i)  
continue to comply with all of its obligations under the Contracts and, if
applicable, meet all expenditures and receive all income relating to the Assets
and the Contracts;



ii)  
provide Purchaser with access to such legal and financial information in
Seller’s possession relating to the Assets as Seller may reasonably require and
does not already possess (which information shall, include any work program and
budget, plan of development and all associated documents, if applicable) that is
the subject of discussions between some or all of Seller, DGOG, Pertamina and
BPMigas);



iii)  
conduct all ordinary business in relation to the Assets in a proper and
workmanlike manner, consistent with good industry practice;



iv)  
not do or omit to do anything that would be construed as a waiver of any of
Seller’s rights under the Langsa TAC or any other relevant agreement unless such
action or omission is consistent with good industry practice;



v)  
not subject the Assets to any Lien;



vi)  
not solicit or participate in negotiations with any third party with respect to
the sale of the Assets or any transaction inconsistent with those contemplated
hereby; and



vii)  
ensure that Purchaser is kept informed of material developments on the following
matters to the extent they are applicable (and to the extent Purchaser does not
already have access to such information):



(1)  
expenditures made with respect to the Langsa TAC Area;



(2)  
the adoption or proposal of any plan of development, work program or operating
budget;



(3)  
the receipt of any significant geological or other data; and



(4)  
other material information regarding expenditures and production or engineering
data that relate to the Assets.



 
9

--------------------------------------------------------------------------------

 
 
9)  Conditions Precedent and Subsequent.


a) Conditions Precedent to Obligations of Purchaser.  The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable law):


i) The representations and warranties of Seller set forth in this Agreement
shall be true and correct at and as of the Closing; provided, however, that in
the event of a breach of a representation or warranty, the condition set forth
in this Section 9(a)(i) shall be deemed satisfied unless the effect of all such
breaches of representations and warranties taken together result in a Material
Adverse Effect;


ii) Seller shall be in good standing under the laws of Mauritius with full power
and authority to conduct its business in the manner currently conducted, to own
its assets and enter into this Agreement;


iii) The agreement listed on Schedule 5(d) shall be amended to make Purchaser a
party thereto with sole power to authorize action taken under such agreement;


iv) Seller shall have performed and complied in all material respects with all
obligations and agreements required in this Agreement to be performed or
complied with by it prior to the Closing Date;


v) There shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;


vi) Seller, BDEC and Baber shall have entered into the JOA;


vii) Seller shall have delivered, or caused to be delivered, to Purchaser duly
executed copies of the Bill of Sale; and


viii) Seller shall have delivered to Purchaser a certificate of the President of
Seller dated as of the Closing Date, certifying on behalf of Seller that (a) all
representations and warranties of the Seller set forth in this Agreement are
true and correct as of the date of the Agreement and as of the Closing as though
made on and as of the Closing, except: (i) as otherwise contemplated by the
Agreement; or (ii) in respects that do not have a Material Adverse Effect; (b)
Seller has performed all agreements and covenants required to be performed by it
under the Agreement, except for breaches that do not have a Material Adverse
Effect; and (c) attached thereto is a true, correct and complete copy of
resolutions duly adopted by the Board of Directors of Seller, and by Blue Sky
International Holdings, Inc., an Alberta, Canada corporation, the sole
shareholder of Seller, by written consent in accordance with applicable laws and
Constitution and Article of Bylaws of Seller authorizing the execution and
performance of the Agreement, which resolutions have not been modified,
rescinded or otherwise changed or amended and remain in full force and effect as
of the date of such certificate.
 
 
10

--------------------------------------------------------------------------------

 


ix) Seller shall cause to be prepared and delivered to Purchaser such audited
financial statements, consents, and other documents (the “Financial Statements”)
related to the Assets that Purchaser determines in good faith (after
consultation with its accounting and legal advisors) to be required by, and
would enable the Purchaser to comply with, the public reporting and other rules
and regulations of the Securities and Exchange Commission (“SEC”) applicable to
Purchaser in the context or as a result of the transactions contemplated in this
Agreement, including those public reporting and other rules and regulations that
require, permit or contemplate the public reporting of audited financial
statements and pro forma information following the consummation of the
transactions contemplated by this Agreement.  All fees, costs and expenses
incurred by the Seller or any Affiliate thereof in the preparation of the
Financial Statements shall be reimbursed to the Seller by Purchaser promptly,
and in any event within ten business days, after the submission to Purchaser of
written invoices therefor.  Seller shall cooperate with and permit Purchaser to
reasonably participate in the preparation of the Financial Statements and shall
provide Purchaser and its representatives with reasonable access to Seller’s
personnel who engage in the preparation of the Financial Statements.


b) Conditions Precedent to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable law):


i) The representations and warranties of Purchaser set forth in this Agreement
shall be true and correct at and as of the Closing Date as though made on the
Closing Date, except where the failure to be true and correct would not
materially impair or delay Purchaser’s ability to consummate the transactions
contemplated by this Agreement or the Bill of Sale;


ii) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;


iii) There shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;


iv) Purchaser shall have delivered, or caused to be delivered, to Seller a duly
executed copy of the Bill of Sale to which Purchaser or any of its Affiliates is
a party; and


v) Purchaser shall have delivered to Seller a certificate of the President of
Purchaser dated as of the Closing Date, certifying on behalf of Purchaser that
(a) all representations and warranties of the Purchaser set forth in this
Agreement are true and correct as of the date of the Agreement and as of the
Closing as though made on and as of the Closing, except: (i) as otherwise
contemplated by the Agreement; or (ii) in respects that do not have a Material
Adverse Effect; (b) Purchaser has performed all agreements and covenants
required to be performed by it under the Agreement, except for breaches that do
not have a Material Adverse Effect; and (c) attached thereto is a true, correct
and complete copy of resolutions duly adopted by the Board of Directors of
Purchaser by written consent in accordance with applicable law and the Bylaws
authorizing the execution and performance of the Agreement, which resolutions
have not been modified, rescinded or otherwise changed or amended and remain in
full force and effect as of the date of such certificate.
 
 
11

--------------------------------------------------------------------------------

 


c) Conditions Subsequent.  Within three months after the Closing Date, the
following conditions subsequent must be satisfied (any or all of which may be
waived by Seller in whole or in part to the extent permitted by applicable law):
 
i) Promptly after the execution of this Agreement, Seller shall give the
requisite notice under Clause 4.2.7 of the Langsa TAC to the Persons entitled
thereto and shall keep Purchaser reasonably informed of progress on that matter;
 
ii) Seller shall use its best efforts to provide all required notices and obtain
all consents, permissions or  approvals (the “Consents”) of (i) Pertamina; (ii)
Indonesia’s Minister of Energy and Mineral Resources (after consideration by
BPMigas, if required by applicable law); and (iii) any other Governmental Body
or other Person which may be necessary or required for the consummation of the
transactions contemplated hereunder or for the acknowledgment of Purchaser’s 80%
interest in the Langsa TAC as a result thereof;
 
iii) Until such Consents are received, Seller shall keep Purchaser informed of
the progress in obtaining such Consents and shall cooperate with Purchaser in
any reasonable arrangements designed to provide for Purchaser the benefits
thereunder, including enforcement for the benefit of Purchaser of any and all
rights of Seller against any third party arising out of any Contract; and
 
iv) In the event any one or more of the conditions subsequent in this Section
9(c) is not satisfied within three months after the Closing Date, the Parties
agree that (i) the Cash Price shall be refunded to Purchaser; (ii) the NPI shall
be terminated; (iii) Purchaser shall pay to Seller all amounts received from
Seller in connection with the Assets, less any costs or expenses incurred by
Purchaser in connection with the Assets; (iv) the Bill of Sale shall be
rescinded such that all the Assets and Assumed Liabilities shall be the sole
property and responsibility of Seller; and (v) the Parties shall take such other
action as necessary to unwind the transactions contemplated in this Agreement as
though the transactions under this Agreement had not occurred, including the
termination of this Agreement.
 
10) Indemnification.


a) Seller Indemnity Obligations.  Seller shall indemnify and hold harmless
Purchaser and its directors, officers, employees, attorneys, agents and
representatives, from and against any and all losses, claims, assessments,
actions, suits, demands, debts, liabilities, obligations, damages, costs and
expenses, including without limitation the cost of investigation and reasonable
attorneys’ fees and court costs (hereinafter referred to collectively as
“Damages”), arising out of, resulting from, related to, or caused by, directly
or indirectly, in whole or in part any or all of the following:


i) Any willful inaccuracy in or willful breach or non-fulfillment of any of the
obligations, representations, warranties and covenants made by Seller in this
Agreement;


ii) The operation of the Assets prior to the Closing, including without
limitation:  (a) violation of federal or state insurance, antitrust, securities,
unfair trade practice or other laws; (b) personal injury claims; and (c) claims
of any nature by past or present directors, officers, employees or agents of
Seller (including workers’ compensation claims to the extent not fully insured
against and claims under federal or state employment statutes and judicial
decisions), to the extent arising out of any act, omission, event or
circumstance on or prior to the Closing;
 
 
12

--------------------------------------------------------------------------------

 


iii) Any Excluded Liability;


iv) Taxes due and payable by Seller, including interest and penalties related to
such Taxes; and


v) Seller’s bankruptcy, insolvency or reorganization following the Closing,
should such bankruptcy, insolvency or reorganization occur.


b) Purchaser Indemnification Obligations.  Purchaser shall indemnify and hold
harmless Seller, its directors, officers, employees, attorneys, agents and
representatives from and against any and all Damages arising out of, resulting
from, related to, or caused by, directly or indirectly, in whole or in part any
or all of the following:


i) Any willful inaccuracy in or willful breach or non-fulfillment of any of the
obligations, representations, warranties and covenants made by Purchaser in this
Agreement;


ii) The operation of the Assets after the Closing, including without limitation:
(i) violation of federal or state insurance, antitrust, securities, unfair trade
practice or other laws, as well as any anti-spam laws, rules or regulations;
(ii) personal injury claims; and (iii) claims of any nature by directors,
officers, employees or agents of Purchaser based on occurrences after the
Closing (including workers’ compensation claims to the extent not fully insured
against and claims under federal or state employment statutes and judicial
decisions);


iii) Any Assumed Liability;


iv) Taxes due and payable by Purchaser, including interest and penalties related
to such Taxes; and


v) Purchaser’s bankruptcy, insolvency or reorganization following the Closing,
should such bankruptcy, insolvency or reorganization occur.
 
 
13

--------------------------------------------------------------------------------

 


c) Third-Party Claims.  In the event of the assertion, in writing, of a
third-party claim or dispute which, if adversely determined would entitle either
of the Parties hereunder and their directors, officers, employees, attorneys,
agents, successors, assigns and representatives to indemnification hereunder
(the “Indemnified Parties”), the Party asserting such claim (“Claimant”) shall
promptly notify the other Party hereto (“Respondent”) in writing, describing in
reasonable detail (to the extent known by the Claimant) the facts constituting
the basis for the third party claim and the amount of the claimed damages,
provided, however, that any delay in providing or failure to provide such
notification shall not affect the right of the Claimant to indemnification
hereunder except to the extent that the Respondent is materially prejudiced by
the delay or failure.  The Respondent may elect, by written notice to the
Claimant, to assume and direct, at Respondent’s sole expense, the defense of any
such third-party claim, and may, at its sole expense, retain counsel in
connection therewith, provided that such counsel is reasonably acceptable to
Claimant; provided that (i) the Respondent may not assume control of the defense
of: (x) any claim involving criminal liability, or (y) any claim in which
equitable relief is sought against the Claimant.  After the assumption of such
defense by the Respondent with counsel reasonably acceptable to Claimant, and
for so long as the Respondent conducts such defense on a diligent and timely
basis, Respondent shall not be responsible for the payment of legal fees
incurred thereafter by the Claimant, who may participate in the defense thereof
with separate counsel at its own expense.  If Respondent is not permitted to,
fails to, and until Respondent does undertake the defense of any such third
party claim or dispute in accordance with the provisions hereof, or if
Respondent discontinues the diligent and timely conduct thereof, the Claimant
may undertake such defense and Respondent shall be responsible for reimbursing
the Claimant for its reasonable legal fees and expenses incurred in connection
therewith.  The Party controlling the defense shall keep the non-controlling
Party advised of the status of the action and the defense thereof and shall
consider in good faith recommendations made by the non-controlling Party with
respect thereto.  The non-controlling Party shall furnish the controlling Party
with such information as the non-controlling Party may have with respect to the
action (including copies of any summons, complaint or other pleading which may
have been served on such Party and any written claim, demand, invoice billing or
other document evidencing or asserting the same) and shall otherwise cooperate
with and assist the controlling Party in the defense of the claim. No Party
hereto may settle or compromise any such third-party claim or dispute without
the prior written consent of the other Parties hereto, which consent shall not
be unreasonably withheld, delayed or conditioned.
 
11) Miscellaneous.


a) Entire Agreement.  This Agreement, together with the Disclosure Schedule and
Exhibits referred to herein which are incorporated herein by this reference,
constitutes the entire agreement between the Parties hereto with respect to the
transactions contemplated hereby and supersedes all prior verbal and written
agreements and understandings related thereto.


b) Governing Law; Exclusive Jurisdiction.  This Agreement and the rights of the
Parties hereunder shall be governed by and construed in accordance with the laws
of the State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws. The Parties agree that the Federal and California State courts
sitting in the County of Orange, State of California shall have sole and
exclusive jurisdiction and venue for the resolution of all disputes arising
under the terms of this Agreement and the transactions contemplated herein.


c) Notices.  Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, mailed by registered or certified mail,
postage prepaid, with return receipt requested, or sent by facsimile
transmission to the addresses of the Parties as follows:
 
 
14

--------------------------------------------------------------------------------

 


If to Seller, to:
Blue Sky Langsa Ltd.
Attn: Ilyas Chaudhary, President
Menara Prima 26th Floor
Jl Lingkar Mega Kuningan Blok 6.2
Jakarta 12950, Indonesia
 
If to Purchaser, to:
Saga Energy, Inc.
Attn: Ilyas Chaudhary, President and CEO
1509 East Chapman Ave
Orange, CA  92866
 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


d) Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by all of the parties hereto.  No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.


e) Invalid Provisions.  If any provision hereof is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance wherefrom.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added by the
Parties as a part hereof a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and legal, valid and
enforceable.


f) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective heirs, successors, assigns,
administrators, executors and other legal representatives.


g) Headings. The article and section headings contained in this Agreement are
solely for convenience of reference, are not part of the agreement of the
parties and shall not be used in construing this Agreement or in any way affect
the meaning or interpretation of this Agreement.


h) Counterparts. This Agreement may be executed in one or more counterparts,
including facsimile counterparts, each of which will be deemed an original but
all of which together shall constitute one and the same agreement.


i) Attorneys’ Fees.  In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.
 


[Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 
SELLER:
BLUE SKY LANGSA LTD.,
a Mauritius company  
 
Certification: The undersigned Secretary of 
Seller hereby certifies that this Agreement has
been authorized by the Board of Directors and
the Sole Shareholder of Seller.
     
/s/ Ilyas Chaudhary                                                   
By: Ilyas Chaudhary
Its:  President
 
 
/s/ Danielle Tin                                                            
International Management (Mauritius), Secretary
By: Danielle Tin
Its:  Manager
     
PURCHASER:
SAGA ENERGY, INC.
a Florida corporation 
 
Certification: The undersigned Secretary of
Purchaser hereby certifies that this Agreement
has been authorized by the Board of Directors
of Purchaser.
     
/s/ Ilyas Chaudhary                                                   
By: Ilyas Chaudhary   
Its: President and CEO 
  /s/ Aamna Chaudhary Virk                                      
Aamna Chaudhary Virk, Secretary

 
 
16

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE


Schedule 2(a)
Assets


Langsa TAC Interest


-  
80% undivided interest in and under the Langsa TAC



Equipment


No
SLoc
KIMAP
Material Description
Stock
UOM
MTyp
1
030
0105970118
TUBING SPACER, 3-1/2", 5 FT LONG
2
EA
ZNCP
2
030
0362265378
GASKET, RING, CAMERON, TYPE VX
6
EA
ZNCP
3
030
0362782555
GASKET, RING, VETCO, TYPE VX
1
EA
ZNCP
4
030
0376552222
KNOCK OUT ISOLATION VALVE, MODEL C
3
EA
ZNCP
5
030
0408035101
CASING,13-3/8",K-55,BTC,R3, 54.50 LB/FT
3,060.09
FT
ZCPT
6
030
0408045115
PUP JOINT,13-3/8",54,5,K55,PINXBOX(15')
1
EA
ZNCP
7
030
0412032201
CASING, 7",L-80,BTC,R3, 26.00 LB/FT
1,480
FT
ZCPT
8
030
0412033659
CASING, 9-5/8",L-80,BTC,R3, 43.50LB/FT
6,527
FT
ZCPT
9
030
0412035159
CASING,13-3/8" OD,61 PPF,L-80,BTC,R-3
800
FT
ZCPT
10
030
0412043615
PUP JOINT,9-5/8",43,5,L80,PINXBOX(15')
2
EA
ZNCP
11
030
0412043650
PUP JOINT,CSG,9-5/8",43.50#L-80,BTC,10FT
2
JT
ZCPT
12
030
0412043655
PUP JOINT,CSG,9-5/8",43.50#L-80,BTC,15FT
1
JT
ZCPT
13
030
0427023559
PUP JOINT,3-1/2" OD,9.2#N. VAM X 2 FT
1
JT
ZCPT
14
030
0427033559
PUP JOINT,3-1/2" OD,9.2#N. VAM X 3 FT
6
JT
ZCPT
15
030
0427053559
PUP JOINT,3-1/2" OD,9.2#N. VAM X 5 FT
5
JT
ZCPT
16
030
0427103559
PUP JOINT,3-1/2" OD,9.2#N. VAM X 10 FT
3
JT
ZCPT
17
030
0428196601
CASING,20"ODX0.625,X-56,ERW,R3,133 LB/FT
36.98
FT
ZCPT
18
030
0429037159
CASING,30",X-52,ERW,R3,310PPF,SF-60,1"WT
288
FT
ZCPT
19
030
0444083551
TUBING, 3-1/2", 9.2 PPF, L80, NEW VAM,R2
6,570
FT
ZCPT

 
 
17

--------------------------------------------------------------------------------

 
 
20
030
0444263559
TUBING,3-1/2",L-80,CS,R-2,VAM TOP,9.20 #
3,090
FT
ZCPT
21
030
0444273510
PUP JOINT,3-1/2",9.2 PPF,L80, N-VAM, 5FT
1
EA
ZNCP
22
030
0444273554
PUP JOINT,3-1/2",9.2 PPF,L80, N-VAM, 4FT
8
EA
ZNCP
23
030
0444273556
PUP JOINT,3-1/2",9.2 PPF,L80, N-VAM, 6FT
8
EA
ZNCP
24
030
0444273558
PUP JOINT,3-1/2",9.2 PPF,L80, N-VAM, 8FT
4
EA
ZCPT
25
030
0450106709
X-OVER,SHOE JOINT,30",SF-60 PIN CONN.UP
2
EA
ZCPT
26
030
0452503333
X-OVER, JOINT, 20" X 13-3/8", R-30324-21
2
EA
ZCPT
27
030
0452503661
X-OVER, 3-1/2" VAM TOP P X 4-1/2" IF BOX
2
EA
ZCPT
28
030
0452503669
X-OVER,3-1/2" NEW VAM TOP PX4-1/2"IF BOX
2
EA
ZCPT
29
030
0452503671
X-OVER,3-1/2" NEW VAM BOX X VAM TOP PIN
2
EA
ZCPT
30
030
0452503673
X-OVER,3-1/2" VAM TOP BOX  X NEW VAM PIN
4
EA
ZCPT
31
030
0452553569
COUPLING,3-1/2" NEW VAM
10
EA
ZCPT
32
030
0454263559
TUBING,3-1/2",9.2 PPF,110 CRA,NEW VAM,R2
420
FT
ZCPT
33
030
0654990109
OVERSHOT,3-1/2" 9.2 LB/FT,VAM TOP BOX UP
1
EA
ZNCP
34
030
0917090111
DEBRIS CAP, TUBING HANGER, 2222762-02
1
EA
ZNCP
35
030
0917090250
TOOL SKID, 2202214-01
1
EA
ZNCP
36
030
0920630155
TOOL ASSEMBLY, TRSSSV, BAKER
1
SET
ZNCP
37
030
0934101655
TEST SKID, TREE, 2047297-04
1
EA
ZNCP
38
030
0942392369
SEAL, ASSY, EMERGENCY, STC-10, 262502-02
1
SET
ZNCP
39
030
0983050018
TUBING HANGER, 199350-06
2
EA
ZNCP
40
030
0983050019
TUBING HANGER, VETCO, P/N. R1100128-1
1
EA
ZCPT
41
030
0983050074
RUNNING TOOL,  TUBING HANGER, 2141700-16
1
EA
ZNCP
42
030
0983050125
TOOL, JETTING, TUBING HANGER, 2181425-04
1
EA
ZNCP
43
030
0983050155
TEST TOOL, TUBING HANGER, 2209997-02
1
EA
ZNCP
44
030
0985800019
PADS,LANDING & LIFT EYES
6
EA
ZNCP
45
030
0987020125
X-MAS TREE, SUB SEA, 2202351-19
1
EA
ZNCP
46
030
1025081044
CONTROL LINE,ENCAP,0.25X0.49,WALL THCK
3
EA
ZNCP

 
 
18

--------------------------------------------------------------------------------

 
 
47
030
1030218025
MULE SHOE ASSEMBLY, BAKER
2
SET
ZNCP
48
030
1031150025
GUIDE, WIRELINE ENTRY, BAKER,H-469213620
2
EA
ZNCP
49
030
1031400550
KIT, REDRESS,3-1/2" T-5 FLAP,H-057204900
1
SET
ZNCP
50
030
1032060029
PACKER,9-5/8",BAKER,TYPE : HS
1
EA
ZNCP
51
030
1032060039
VALVE,SAFETY,BAKER,MODEL:TE-5
1
EA
ZNCP
52
030
1032060049
COUPLING,FLOW,3-1/2",BAKER
2
EA
ZNCP
53
030
1032060059
CLAMP, LINEGUARD, 3-1/2", H905143500
22
EA
ZNCP
54
030
1035160097
NIPPLE, BX PROFILE SEATING, 2.81"
4
EA
ZNCP
55
030
1035350122
SHEAR PIN, WEAR BUSHING, STC-10, SYSTEM
8
EA
ZNCP
56
030
1035350142
TOOL ASSEMBLY, TRSSSV, BAKER, W/TR
2
SET
ZNCP
57
030
1035350145
TOOL,FLAPPER LOCK OPEN, 3-1/2",822802833
1
EA
ZNCP
58
030
1035350147
TOOL, ASSY, BAKER DB PACKER
1
SET
ZNCP
59
030
1035350333
NIPPLE,3-1/2",NO GO 'R,VAM TOP BOX X PIN
1
EA
ZNCP
60
030
1064553715
MULE SHOE ASSEMBLY, BAKER
1
EA
ZNCP
61
030
1988971895
SHIPPING SKID, P/N 2254482-01
1
EA
ZNCP
62
030
7579200125
FULL BORE ISOLATION VALVE INSTALLED
1
SET
ZNCP
63
030
7588216025
VALVE, SAFETY, TYPE H, 3", 3FT LONG
2
EA
ZNCP
64
030
8379420525
JOINT, SPANNER, P/N 2247142-02
1
EA
ZNCP
65
030
8974605555
GLYCOL HW-443,WATER BASED HYDROLIC FLUID
7
DR
ZNCP



Contracts


 
(1)
Charter Agreement between TAC Medco E&P Langsa Limited and PT Arah Prana dated
September 7, 2009



 
(2)
Agreement for Chartered Utility Boat for MEPL FPSO Operations 2009 – 2001
between TAC-P Medco E&P Langsa Limited and PT Baruna Raya Logistic dated August
1, 2009



 
(3)
Insurance Policy Number 203.999.200.10.00063/173



Insurers: PT Asuransi Jasa Indonesia (Persero); PT Tugu Pratama Indonesia; PT
Asuransi Central Asia; PT Asuransi Wahana Tata; PT Asuransi Adira Dinamika; PT
Asuransi Sinar Mas; PT Asuransi Astra Buana; and PT Asuransi Ekspor Indonesia
(Persero).


Insured: BPMIGAS; and TAC – Blue Sky Langsa Ltd.
 
 
19

--------------------------------------------------------------------------------

 


Schedule 2(b)
Assumed Liabilities


-  
80% share of plugging and abandonment liabilities as estimated by Pertamina

 
 
20

--------------------------------------------------------------------------------

 
 
Schedule 5
Exceptions to Representations and Warranties of Seller


(a) and (n)
Seller is not currently in good standing in Mauritius due to a deficiency in
filing its financial statements.
 
(d) and (e)
Seller entered into a credit agreement (the “Credit Facility”) with the Bank of
Danamon, Jakarta Indonesia in June 2011 to enable Seller to pay vendors retained
for work on Langsa TAC until the Petroleum is sold from the Langsa TAC. The
Credit Facility is secured by the assets of Seller.
 
The credit facility is for $3.6 Million, and Seller has withdrawn and repaid all
amounts borrowed as of the date of this Agreement.  Seller retains the right to
borrow further funds if needed to pay vendors and repay at the next oil sales.
 
 
21

--------------------------------------------------------------------------------

 
 
Schedule 6
Budget of Operating Costs
 
Summary Field Operating Costs & Data Estimated for Year 2012
 
Cost Object
Actual Jan-
Dec 2010
Actual Jan-
Jul 2011
Outlook 2011
Budget 2012
 
Field Operation
$806,126.05
$380,375.77
$1,079,866.18
$707,651.11
Oil Shipment
Operation - FPSO
$11,543,925.41
$5,333,658.68
$9,111,197.71
$10,559,000.00
 
FPSO Support
$958,168.95
$149,254.11
$149,254.11
-
Well Service -
Operation
$207,910.00
 
$(5,005.00)
$(5,005.00)
$257,400.00
 
Abandonment Cost
-
-
$700,000.00
$700,000.00
General &
Administration
$177,735.65
$146,987.41
$261,538.09
$302,713.26
 
TOTAL
$13,693,866.06
$6,005,270.97
$11,296,851.10
$12,526,764.37

 
Data estimated for
year 2012:
       
 
Oil Production (Bbls)
286,800
     
 
Price US$/Bbl
75.00
     
Total Number of wells
operating
3 wells
     

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT


This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”),
dated as of the [31st day of December, 2011], by and between Blue Sky Langsa
Ltd., a Mauritius company f/k/a Medco E&P Langsa Limited, a Mauritius company
(“Seller”), and Saga Energy, Inc., a Florida corporation ( “Purchaser”), subject
to the terms and conditions of the Asset Purchase Agreement, dated as of even
date herewith, (the “Agreement”), by and between Purchaser and
Seller.  Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to such terms in the Agreement.
 
NOW, THEREFORE, subject to the terms and conditions of the Agreement and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
 
1. Sale of Assets.  Seller does hereby irrevocably and unconditionally sell,
convey, assign, grant, transfer and deliver to Purchaser and its successors and
assigns, to its own use and benefit forever, and Purchaser hereby purchases from
Seller, all of Seller’s right, title and interest in the Assets set forth on
Schedule 2(a) to the Agreement subject to Section 5 hereof.
 
2. Assumption of Assumed Liabilities.  Subject to Section 5 hereof, Purchaser,
for itself and its successors and assigns, hereby expressly succeeds to, is
substituted for, and accepts, assumes and shall pay, perform and discharge all
of the Assumed Liabilities of Seller set forth in Schedule 2(b) to the
Agreement.
 
3. Further Assurances.  At any time and from time to time after the date hereof,
at Purchaser’s request, Seller shall promptly execute and deliver such other and
further instruments of sale, transfer, conveyance, assignment and confirmation,
and take such other and further action as Purchaser may reasonably request to
transfer, convey, assign and deliver to Purchaser, and to confirm Purchaser’s
right, title and interest in and to, all of the Assets, to put Purchaser in
actual possession and operating control thereof, to assist Purchaser in
exercising all rights with respect thereto and to carry out the purpose and
intent of the Agreement.
 
4. The Agreement.  This Bill of Sale is delivered pursuant to, and is entitled
to the benefits of, the Agreement.  Nothing herein shall be deemed to limit the
rights and remedies of Purchaser and the duties and obligations of Seller under
the Agreement or to amend or otherwise modify any provision thereof, and, to the
extent that there is any conflict between the terms and conditions of this Bill
of Sale and the terms and conditions of the Agreement, the terms and conditions
of the Agreement shall govern, supersede and prevail.  Notwithstanding anything
to the contrary herein, nothing herein is intended to, nor shall it, extend,
amplify or otherwise alter the representations, warranties, covenants and
obligations of Seller or Purchaser contained in the Agreement or the survival
thereof.
 
5. Third Party Consents.  Anything contained in this Bill of Sale to the
contrary notwithstanding, this Bill of Sale shall not constitute an agreement to
assign any Contract or any claim or right of any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without the consent of a
third party thereto, would constitute a breach thereof or in any way adversely
affect the rights of Purchaser or Seller thereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
6. Parties.  All of the terms and provisions of this Bill of Sale shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.
 
7. Counterparts.  This Agreement may be executed in one or more counterparts,
including facsimile counterparts, each of which will be deemed an original but
all of which together shall constitute one and the same agreement.
 
8. Governing Law.  This Bill of Sale and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
California including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.
 
9. Jurisdiction.  The Parties agree that the that the state and federal courts
in the County of Orange, State of California shall have sole and exclusive
jurisdiction and venue for the resolution of all disputes arising under the
terms of this Agreement and the transactions contemplated herein.
 
10. Amendments.  No amendment or modification of this Bill of Sale shall be
effective unless it is set forth in writing and signed by each of the parties
hereto.
 
11. Headings.  The section headings used herein are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Bill
of Sale.
 
[Signature Page Follows]
 
 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, The parties hereto have caused this Bill of Sale to be duly
executed and delivered as of the date first written above.
 
SELLER:
BLUE SKY LANGSA LTD.,
a Mauritius company  
 
Certification: The undersigned Secretary of 
Seller hereby certifies that this Agreement has
been authorized by the Board of Directors and
the Sole Shareholder of Seller.
     
_____________________________________
By: Ilyas Chaudhary
Its:  President
 
 
_____________________________________
International Management (Mauritius), Secretary
By: Danielle Tin
Its:  Manager
     
PURCHASER:
SAGA ENERGY, INC.
a Florida corporation 
 
Certification: The undersigned Secretary of
Purchaser hereby certifies that this Agreement
has been authorized by the Board of Directors
of Purchaser.
     
_____________________________________
By: Ilyas Chaudhary   
Its: President and CEO 
 
_____________________________________                                                          
Aamna Chaudhary Virk, Secretary

 
 
25

--------------------------------------------------------------------------------

 
  

EXHIBIT B
FORM OF JOINT OPERATING AGREEMENT


THIS JOINT OPERATING AGREEMENT (this “Agreement”), entered into by and between
Blue Sky Langsa Ltd., a Mauritius company f/k/a Medco E&P Langsa Limited and
having its registered office at Les Cascades, Edith Cavell Street, Port-Louis,
Mauritius (the “Operator” and the signatory parties other than Operator,
sometimes hereinafter referred to individually herein as “Non-Operator”, and
collectively as “Non-Operators.”


WITNESSETH:


WHEREAS, the parties to this agreement are owners of oil and gas leases and/or
oil and gas interests in the land identified in Exhibit “A,” and the parties
hereto have reached an agreement to explore and develop these leases and/or oil
and gas interests for the production of oil and gas to the extent and as
hereinafter provided,


NOW, THEREFORE, it is agreed as follows:


ARTICLE I.
DEFINITIONS


1.1           Definitions. As used in this agreement, the following words and
terms shall have the meanings here ascribed to them:


“Contract Area” shall mean all of the lands, oil and gas leasehold interests and
oil and gas interests intended to be developed and operated for oil and gas
purposes under this agreement, all of which are located in the contract area as
described in the Langsa TAC.


“deepen,” “deepening” and “deeper drilling” as used in this agreement shall be
deemed to include side tracking operations.
 
 
“drilling unit” shall mean the area fixed for the drilling of one well by order
or rule of any state or federal body having authority. If a drilling unit is not
fixed by any such rule or order, a drilling unit shall be the drilling unit as
established by the pattern of drilling in the Contract Area or as fixed by
express agreement of the Drilling Parties.


“Drilling Party” and “Consenting Party” shall mean a party who agrees to join in
and pay its share of the cost of any operation conducted under the provisions of
this agreement.


“drillsite” shall mean the oil and gas lease or interest on which a proposed
well is to be located.


“Langsa TAC” means the East Aceh Offshore - Langsa (EAO-Langsa) Technical
Assistance Contract dated 15th of May, 1997.
 
 
26

--------------------------------------------------------------------------------

 


“Non-Drilling Party” and “Non-Consenting Party” shall mean a party who elects
not to participate in a proposed operation.
 
“oil and gas” shall mean oil, gas, casinghead gas, gas condensate, and all other
liquid or gaseous hydrocarbons and other marketable substances produced
therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.


“oil and gas lease,” “lease” and “leasehold” shall mean the oil and gas leases
covering tracts of land lying within the Contract Area which are owned by the
parties to this agreement.


“oil and gas interests” shall mean unleased fee and mineral interests in tracts
of land lying within the Contract Area which are owned by parties to this
agreement.


1.2           Unless the context otherwise clearly indicates, words used in the
singular include the plural, the plural includes the singular, and the neuter
gender includes the masculine and the feminine.


ARTICLE II.
EXHIBITS


2.1           Exhibits. The following exhibits, as indicated below and attached
hereto, are incorporated in and made a part hereof:


·  
Exhibit “A”: shall include the following information:

o  
Identification of lands subject to this agreement;

o  
(2) Restrictions, if any, as to depths, formations, or substances;

o  
(3) Percentages or fractional interests of parties to this agreement;

o  
(4) Oil and gas leases and/or oil and gas interests subject to this agreement;
and

o  
(5) Addresses of parties for notice purposes.

·  
Exhibit “B”: Accounting Procedure.

·  
Exhibit “C”: Insurance.

·  
Exhibit “D”: Gas Balancing Agreement.



2.2           Inconsistencies. If any provision of any exhibit, except Exhibits
“D,” is inconsistent with any provision contained in the body of this agreement,
the provisions in the body of this agreement shall prevail.


ARTICLE III.
INTERESTS OF PARTIES


3.1           Interests of Parties in Costs and Production.


a.           Unless changed by other provisions, all costs and liabilities
incurred in operations under this agreement shall be borne and paid, and all
equipment and materials acquired in operations on the Contract Area shall be
owned, by the parties as their interests are set forth in Exhibit “A”. In the
same manner, the parties shall also own all production of oil and gas from the
Contract Area subject to the payment of royalties and such other burdens to the
extent such royalty and burdens are borne proportionately by all co-owners of
the lease. Any such burden not common to the interest of the parties shall be
borne by the party whose interest is burdened therewith.
 
 
27

--------------------------------------------------------------------------------

 


b.           Regardless of which party has contributed the lease(s) and/or oil
and gas interest(s) hereto on which royalty is due and payable, each party
entitled to receive a share of production of oil and gas from the Contract Area
shall bear and shall pay or deliver, or cause to be paid or delivered, to the
extent of its interest in such production, the royalty amount stipulated
hereinabove and shall hold the other parties free from any liability therefor.
No party shall ever be responsible, however, on a price basis higher than the
price received by such party, to any other party’s lessor or royalty owner, and
if any such other party’s lessor or royalty owner should demand and receive
settlement on a higher price basis, the party contributing the affected lease
shall bear the additional royalty burden attributable to such higher price.


c.           Nothing contained in this Section 3.1 shall be deemed an assignment
or cross-assignment of interests covered hereby.


3.2           Excess Royalties, Overriding Royalties and Other Payments. Unless
changed by other provisions, if the interest of any party in any lease covered
hereby is subject to any royalty,
overriding royalty, production payment or other burden on production which is
not a joint obligation of the parties, such party so burdened shall assume and
alone bear all such excess obligations and shall indemnify and hold the other
parties hereto harmless from any and all claims and demands for payment asserted
by owners of such excess burden.


3.3           Subsequently Created Interests. If any party should hereafter
create an overriding royalty, production payment or other burden payable out of
production attributable to its working interest hereunder, or if such a burden
existed prior to this agreement and is not set forth in Exhibit “A,” or was not
disclosed in writing to all other parties prior to the execution of this
agreement by all parties, or is not a jointly acknowledged and accepted
obligation of all parties (any such interest being hereinafter referred to as
“subsequently created interest” irrespective of the timing of its creation and
the party out of whose working interest the subsequently created interest is
derived being hereinafter referred to as “burdened party”), and:


a.           If the burdened party is required under this agreement to assign or
relinquish to any other party, or parties, all or a portion of its working
interest and/or the production attributable thereto, said other party, or
parties, shall receive said assignment and/or production free and clear of said
subsequently created interest and the burdened party shall indemnify and save
said other party, or parties, harmless from any and all claims and demands for
payment asserted by owners of the subsequently created interest; and


b.           If the burdened party fails to pay, when due, its share of expenses
chargeable hereunder, all provisions of Section 7.2 shall be enforceable against
the subsequently created interest in the same manner as they are enforceable
against the working interest of the burdened party.
 
 
28

--------------------------------------------------------------------------------

 


ARTICLE IV.
TITLES


All losses incurred shall be joint losses and shall be borne by all parties in
proportion to their interests. There shall be no readjustment of interests in
the remaining portion of the Contract Area.


ARTICLE V.
OPERATOR


5.1           Designation and Responsibilities of Operator. Blue Sky Langsa Ltd.
shall be the
Operator of the Contract Area, and shall conduct and direct and have full
control of all operations on the Contract Area as permitted and required by, and
within the limits of, this agreement. It shall conduct all such operations in a
good and workmanlike manner, but it shall have no liability as Operator to the
other parties for losses sustained or liabilities incurred, except such as may
result from gross negligence or willful misconduct.


5.2           Resignation or Removal of Operator and Selection of Successor.


a.           Resignation or Removal of Operator. Operator may resign at any time
by giving written notice thereof to Non-Operators. If Operator terminates its
legal existence, no longer owns an interest hereunder in the Contract Area, or
is no longer capable of serving as Operator, Operator shall be deemed to have
resigned without any action by Non-Operators, except the selection of a
successor. Operator may be removed if it fails or refuses to carry out its
duties hereunder, or becomes insolvent, bankrupt or is placed in receivership,
by the affirmative vote of two (2) or more Non-Operators owning a majority
interest based on ownership as shown on Exhibit “A” remaining after excluding
the voting interest of Operator. Such resignation or removal shall not become
effective until 7:00 o’clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date. Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator. A change of a corporate
name or structure of Operator or transfer of Operator’s interest to any single
subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.


b.           Selection of Successor Operator. Upon the resignation or removal of
Operator, a successor Operator shall be selected by the parties. The successor
Operator shall be selected from the parties owning an interest in the Contract
Area at the time such successor
Operator is selected. The successor Operator shall be selected by the
affirmative vote of two (2) or more parties owning a majority interest based on
ownership as shown on Exhibit “A”; provided, however, if an Operator which has
been removed fails to vote or votes only to
succeed itself, the successor Operator shall be selected by the affirmative vote
of two (2) or more parties owning a majority interest based on ownership as
shown on Exhibit “A” remaining after excluding the voting interest of the
Operator that was removed.


5.3           Employees. The number of employees used by Operator in conducting
operations hereunder, their selection, and the hours of labor and the
compensation for services performed shall be determined by Operator, and all
such employees shall be the employees of Operator.
 
 
29

--------------------------------------------------------------------------------

 


5.4           Drilling Contracts. All wells drilled on the Contract Area shall
be drilled on a competitive contract basis at the usual rates prevailing in the
area. If it so desires, Operator may employ its own tools and equipment in the
drilling of wells, but its charges therefor shall not exceed the prevailing
rates in the area and the rate of such charges shall be agreed upon by the
parties in writing before drilling operations are commenced, and such work shall
be performed by Operator under the same terms and conditions as are customary
and usual in the area in contracts of independent contractors who are doing work
of a similar nature.


ARTICLE VI.
DRILLING AND DEVELOPMENT


6.1           Initial Well.


a.           On or before the [___] day of [________], 2011, Operator shall
commence the drilling of a well for oil and gas at the location shown on Exhibit
“E” attached hereto and made a part hereof and shall thereafter continue the
drilling of the well with due diligence to [the Completion Point as defined in,
and in accordance with, _______________], unless granite or other practically
impenetrable substance or condition in the hole, which renders further drilling
impractical, is encountered at a lesser depth, or unless all parties agree to
complete or abandon the well at a lesser depth.
 
b.           Operator shall make reasonable tests of all formations encountered
during drilling which give indication of containing oil and gas in quantities
sufficient to test, unless this agreement shall be limited in its application to
a specific formation or formations, in which event Operator shall be required to
test only the formation or formations to which this agreement may apply. It is
contemplated that the Initial Well, pursuant to the Participation Agreement to
which this Operating Agreement is attached, will be drilled to the depth of
[__________] and thereafter drilled as a horizontal borehole to a projected
length of [__________]. All references to “Initial Well” or “Subsequent
Operations” shall include operations on a horizontal borehole within the
Woodbine Formation. If, in Operator’s judgment, the well will not produce oil or
gas in paying quantities, and it wishes to plug and abandon the well as a dry
hole, the provisions of Section 6.5 shall thereafter apply.


6.2           Subsequent Operations.


a.           Proposed Operations.


1.           Should any party hereto desire to drill any well on the Contract
Area other than the well provided for in Section 6.1, or to rework, deepen or
plug back a dry hole drilled on the Contract Area, the party desiring to drill,
rework, deepen or plug back such a well shall give the other parties written
notice of the proposed operation, specifying the work to be performed, the
location, proposed depth, objective formation and the estimated cost of the
operation. The parties receiving such a notice shall have fifteen (15) days
after receipt of the notice within which to notify the party wishing to do the
work whether they elect to participate in the cost of the proposed operation. If
a drilling rig is on location, notice of a proposal to rework, plug back or
drill deeper may be given by telephone and the response period shall be limited
to twenty-four (24) hours, exclusive of Saturday, Sunday, and legal holidays.
Failure of a party receiving such notice to reply within the period above fixed
shall constitute an election by that party not to participate in the cost of the
proposed operation. Any notice or response given by telephone shall be promptly
confirmed in writing.
 
 
30

--------------------------------------------------------------------------------

 


2.           If all parties elect to participate in such a proposed operation,
Operator shall, within ninety (90) days after expiration of the notice period of
fifteen (15) days (or as promptly as possible after the expiration of the /
twenty-four (24) hour period when a drilling rig is on location, as the case may
be), actually commence the proposed operation and complete it with due diligence
at the risk and expense of all parties hereto; provided, however, said
commencement date may be extended upon written notice of same by Operator to the
other parties, for a period of up to thirty (30) additional days if, in the sole
opinion of Operator, such additional time is reasonably necessary to obtain
permits from governmental authorities, surface rights (including rights-of-way)
or appropriate drilling equipment, or to complete title examination or curative
matter required for title approval or acceptance. Notwithstanding the force
majeure provisions of Article XI, if the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein) and if any party hereto still desires to conduct said
operation, written notice proposing same must be resubmitted to the other
parties in accordance with the provisions hereof as if no prior proposal had
been made.


b.           Operations by Less than All Parties.


i.           If any party receiving such notice as provided in Section 6.2(a) or
Section 7.4(a) elects not to participate in the proposed operation, then, in
order to be entitled to the benefits of this Article, the party or parties
giving the notice and such other parties as shall elect to participate in the
operation shall, within ninety (90) days after the expiration of the notice
period of fifteen (15) days (or as promptly as possible after the expiration of
the / twenty-four (24) hour period when a drilling rig is on location, as the
case may be) actually commence the proposed operation and complete it with due
diligence. Operator shall perform all work for the account of the Consenting
Parties; provided, however, if no drilling rig or other equipment is on
location, and if Operator is a Non-Consenting Party, the Consenting Parties
shall either: (a) request Operator to perform the work required by such proposed
operation for the account of the Consenting Parties, or (b) designate one (1) of
the Consenting Parties as Operator to perform such work. Consenting Parties,
when conducting operations on the Contract Area pursuant to this Section 6.2(b),
shall comply with all terms and conditions of this agreement.


2.           Any election to be tendered pursuant to Section 6.2(a) or Section
6.2(b) shall contain, in addition to any other information, a clear stipulation
of the amount of time in which such election must be made and the consequences.


3.           If less than all parties approve any proposed operation, the
proposing party, immediately after the expiration of the applicable notice
period, shall advise the Consenting Parties of the total interest of the parties
approving such operation and its recommendation as to whether the Consenting
Parties should proceed with the operation as proposed. Each Consenting Party,
within twenty-four (24) hours (exclusive of Saturday, Sunday and legal holidays)
after receipt of such notice, shall advise the proposing party of its desire to
(a) limit participation to such party’s interest as shown on Exhibit “A” or (b)
carry its proportionate part of Non-Consenting Parties’ interests, and failure
to advise the proposing party shall be deemed an election under (a). In the
event a drilling rig is on location, the time permitted for such a response
shall not exceed a total of twenty-four (24) hours (inclusive of Saturday,
Sunday and legal holidays). The proposing party, at its election, may withdraw
such proposal if there is insufficient participation and shall promptly notify
all parties of such decision.
 
 
31

--------------------------------------------------------------------------------

 


4.           The entire cost and risk of conducting such operations shall be
borne by the Consenting Parties in the proportions they have elected to bear
same under the terms of the preceding paragraph. Consenting Parties shall keep
the leasehold estates involved in such operations free and clear of all liens
and encumbrances of every kind created by or arising from the operations of the
Consenting Parties. If such an operation results in a dry hole, the Consenting
Parties shall plug and abandon the well and restore the surface location at
their sole cost, risk and expense. If any well drilled, reworked, deepened or
plugged back under the provisions of this Article results in a producer of oil
and/or gas in paying quantities, the Consenting Parties shall complete and equip
the well to produce at their sole cost and risk, and the well shall then be
turned over to Operator and shall be operated by it at the expense and for the
account of the Consenting Parties. Upon commencement of operations for the
drilling, reworking, deepening or plugging back of any such well by Consenting
Parties in accordance with the provisions of this Article, each Non-Consenting
Party shall be deemed to have relinquished to Consenting Parties, and the
Consenting Parties shall own and be entitled to receive, in proportion to their
respective interests, all of such Non-Consenting Party’s interest in the well
and the proration unit allocated thereto and share of production therefrom until
the proceeds of the sale of such share, calculated at the well, or market value
thereof if such share is not sold, (after deducting production taxes, excise
taxes, royalty, overriding royalty and other interests not excepted by Section
3.3 payable out of or measured by the production from such well accruing with
respect to such interest until it reverts) shall equal the total of the
following:


(i)           500% of each such Non-Consenting Party’s share of the cost of any
newly acquired surface equipment beyond the wellhead connections (including, but
not limited to, stock tanks, separators, treaters, pumping equipment and
piping), plus 500% of each such Non-Consenting Party’s share of the cost of
operation of the well commencing with first production and continuing until each
such Non-Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-Consenting Party’s
share of such costs and equipment will be that interest which would have been
chargeable to such Non-Consenting Party had it participated in the well from the
beginning of the operations; and


(ii)           500% of that portion of the costs and expenses of drilling,
reworking, deepening, plugging back, testing and completing, after deducting any
cash contributions received under Section 8.3, and 500% of that portion of the
cost of newly acquired equipment in the well (to and including the wellhead
connections), which would have been chargeable to such Non-Consenting Party if
it had participated therein.


5.           An election not to participate in the drilling or the deepening of
a well shall be deemed an election not to participate in any reworking or
plugging back operation proposed in such a well, or portion thereof, to which
the initial Non-Consent election applied that is conducted at any time prior to
full recovery by the Consenting Parties of the Non-Consenting Party’s recoupment
account. Any such reworking or plugging back operation conducted during the
recoupment period shall be deemed part of the cost of operation of said well and
there shall be added to the sums to be recouped by the Consenting Parties
five hundred percent (500%) of that portion of the costs of the reworking or
plugging back operation which would have been chargeable to such Non-Consenting
Party had it participated therein. If such a reworking or plugging back
operation is proposed during such recoupment period, the provisions of this
Section 6.2. shall be applicable as between said Consenting Parties in said
well.
 
 
32

--------------------------------------------------------------------------------

 


6.           During the period of time Consenting Parties are entitled to
receive Non-Consenting Party’s share of production, or the proceeds therefrom,
Consenting Parties shall be responsible for the payment of all production,
severance, excise, gathering and other taxes, and all royalty, overriding
royalty and other burdens applicable to Non-Consenting Party’s share of
production not excepted by Section 3.3.


7.           In the case of any reworking, plugging back or deeper drilling
operation, the Consenting Parties shall be permitted to use, free of cost, all
casing, tubing and other equipment in the well, but the ownership of all such
equipment shall remain unchanged; and upon abandonment of a well after such
reworking, plugging back or deeper drilling, the Consenting Parties shall
account for all such equipment to the owners thereof, with each party receiving
its proportionate part in kind or in value, less cost of salvage.


8.           Within sixty (60) days after the completion of any operation under
this Article, the party conducting the operations for the Consenting Parties
shall furnish each Non-Consenting Party with an inventory of the equipment in
and connected to the well, and an itemized statement of the cost of drilling,
deepening, plugging back, testing, completing, and equipping the well for
production; or, at its option, the operating party, in lieu of an itemized
statement of such costs of operation, may submit a detailed statement of monthly
billings. Each quarter thereafter, during the time the Consenting Parties are
being reimbursed as provided above, the party conducting the operations for the
Consenting Parties shall furnish the Non-Consenting Parties with an itemized
statement of all costs and liabilities incurred in the operation of the well,
together with a statement of the quantity of oil and gas produced from it and
the amount of proceeds realized from the sale of the well’s working interest
production during the preceding quarter. In determining the quantity of oil and
gas produced during any month, Consenting Parties shall use industry accepted
methods such as, but not limited to, metering or periodic well tests. Any amount
realized from the sale or other disposition of equipment newly acquired in
connection with any such operation which would have been owned by a
Non-Consenting Party had it participated therein shall be credited against the
total unreturned costs of the work done and of the equipment purchased in
determining when the interest of such Non-Consenting Party shall revert to it as
above provided; and if there is a credit balance, it shall be paid to such
Non-Consenting Party.


9.           If and when the Consenting Parties recover from a Non-Consenting
Party’s relinquished interest the amounts provided for above, the relinquished
interests of such Non-Consenting Party shall automatically revert to it, and,
from and after such reversion, such Non-Consenting Party shall own the same
interest in such well, the material and equipment in or pertaining thereto, and
the production therefrom as such Non-Consenting Party would have been entitled
to had it participated in the drilling, reworking, deepening or plugging back of
said well. Thereafter, such Non-Consenting Party shall be charged with and shall
pay its proportionate part of the further costs of the operation of said well in
accordance with the terms of this agreement and the Accounting Procedure
attached hereto.
 
 
33

--------------------------------------------------------------------------------

 


10.           Notwithstanding the provisions of this Section 6.2(b), it is
agreed that without the mutual consent of all parties, no wells shall be
completed in or produced from a source of supply from which a well located
elsewhere on the Contract Area is producing, unless such well conforms to the
then-existing well spacing pattern for such source of supply.


11.           The provisions of this Article shall have no application
whatsoever to the drilling of the initial well described in Section 6.1 except
(i) as to Section 7.4(a); or (b) as to the reworking, deepening and plugging
back of such initial well after if has been drilled to the depth specified in
Section 6.1 if it shall thereafter prove to be a dry hole or, if initially
completed for production, ceases to produce in paying quantities.


c.           Stand-By Time. When a well which has been drilled or deepened has
reached its authorized depth and all tests have been completed, and the results
thereof furnished to the parties, stand-by costs incurred pending response to a
party’s notice proposing a reworking, deepening, plugging back or completing
operation in such a well shall be charged and borne as part of the drilling or
deepening operation just completed. Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever first
occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second grammatical paragraph of
Section 6.2(b), shall be charged to and borne as part of the proposed operation,
but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated between the Consenting
Parties in the proportion each Consenting Party’s interest as shown on Exhibit
“A” bears to the total interest as shown on Exhibit “A” of all Consenting
Parties.


d.           Sidetracking. Except as hereinafter provided, those provisions of
this agreement applicable to a “deepening” operation shall also be applicable to
any proposal to directionally control and intentionally deviate a well from
vertical so as to change the bottom hole location (herein call “sidetracking”),
unless done to straighten the hole or to drill around junk in the hole or
because of other mechanical difficulties. Any party having the right to
participate in a proposed sidetracking operation that does not own an interest
in the affected well bore at the time of the notice shall, upon electing to
participate, tender to the well bore owners its proportionate share (equal to
its interest in the sidetracking operation) of the value of that portion of the
existing well bore to be utilized as follows:


1.           If the proposal is for sidetracking an existing dry hole,
reimbursement shall be on the basis of the actual costs incurred in the initial
drilling of the well down to the depth at which the sidetracking operation is
initiated.


2.           If the proposal is for sidetracking a well which has previously
produced, reimbursement shall be on the basis of the well’s salvable materials
and equipment down to the depth at which the sidetracking operation is
initiated, determined in accordance with the provisions of Exhibit “C”, less the
estimated cost of salvaging and the estimated cost of plugging and abandoning.


In the event that notice for a sidetracking operation is given while the
drilling rig to be utilized is on location, the response period shall be limited
to twenty-four (24), exclusive of Saturday, Sunday and legal holidays; provided,
however, any party may request and receive up to eight (8) additional days after
expiration of the twenty-four (24) hours within which to respond by paying for
all stand-by time incurred during such extended response period. If more than
one party elects to take such additional time to respond to the notice, stand by
costs shall be allocated between the parties taking additional time to respond
on a day-to-day basis in the proportion each electing party’s interest as shown
on Exhibit “A” bears to the total interest as shown on Exhibit “A” of all the
electing parties. In all other instances the response period to a proposal for
sidetracking shall be limited to thirty (30) days.
 
 
34

--------------------------------------------------------------------------------

 


6.3           Taking Production in Kind.


a.           Each party shall have the right to take in kind or separately
dispose of its proportionate share of all oil and gas produced from the Contract
Area, exclusive of production which may be used in development and producing
operations and in preparing and treating oil and gas for marketing purposes and
production unavoidably lost. Any extra expenditure incurred in the taking in
kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party. Any party taking its share of
production in kind shall be required to pay for only its proportionate share of
such part of Operator’s surface facilities which it uses.


b.           Each party shall execute such division orders and contracts as may
be necessary for the sale of its interest in production from the Contract Area,
and, except as provided in Section 7.2, shall be entitled to receive payment
directly from the purchaser thereof for its share of all production.


c.           In the event any party shall fail to make the arrangements
necessary to take in kind or separately dispose of its proportionate share of
the oil produced from the Contract Area, Operator shall have the right, subject
to the revocation at will by the party owning it, but not
the obligation, to purchase such oil or sell it to others at any time and from
time to time, for the account of the non-taking party at the best price
obtainable in the area for such production. Any such purchase or sale by
Operator shall be subject always to the right of the owner of the production to
exercise at any time its right (upon 30 days written notice) to take in kind, or
separately dispose of, its share of all oil not previously delivered to a
purchaser. Any purchase or sale by Operator of any other party’s share of oil
shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1) year.


d.           In the event one or more parties’ separate disposition of its share
of the gas causes split-stream deliveries to separate pipelines and/or
deliveries which on a day-to-day basis for any reason are not exactly equal to a
party’s respective proportionate share of total gas sales to be allocated to it,
the balancing or accounting between the respective accounts of the parties shall
be in accordance with any gas balancing agreement between the parties hereto,
whether such an agreement is attached as Exhibit “E”, or is a separate
agreement.


6.4           Access to Contract Area and Information. Each party shall, with
respect to an operation to which it is a participating party, have access to the
Contract Area at all reasonable times, at its sole cost and risk to inspect or
observe operations, and shall have access at reasonable times to information
pertaining to the development or operation thereof, including Operator’s books
and records relating thereto. Operator, upon request, shall furnish each of the
other participating
 parties with copies of all forms or reports filed with governmental agencies,
daily drilling reports, well logs, tank tables, daily gauge and run tickets and
reports of stock on hand at the first of each month, and shall make available
samples of any cores or cuttings taken from any well drilled on the Contract
Area. The cost of gathering and furnishing information to Non-Operator, other
than that specified above, shall be charged to the Non-Operator that requests
the Information. Any non-participating party shall only have access to
Operator’s records for the exclusive purpose of verification of the cost
attributable to the operation in which it is a non-participating party.
 
 
35

--------------------------------------------------------------------------------

 


6.5           Abandonment of Wells.


a.           Abandonment of Dry Holes. Except for any well drilled or deepened
pursuant to Section 6.2(b), any well which has been drilled or deepened under
the terms of this agreement and is proposed to be completed as a dry hole shall
not be plugged and abandoned without the consent of all parties. Should
Operator, after diligent effort, be unable to contact any party, or should any
party fail to reply within twenty-four (24) hours (exclusive of Saturday, Sunday
and legal holidays) after receipt of notice of the proposal to plug and abandon
such well, such party shall be deemed to have consented to the proposed
abandonment. All such wells shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk and expense of the parties who
participated in the cost of drilling or deepening such well. Any party who
objects to plugging and abandoning such well shall have the right to take over
the well and conduct further
operations in search of oil and/or gas subject to the provisions of Section 6.2.


b.           Abandonment of Wells that have Produced.


1.           Except for any well in which a Non-Consent operation has been
conducted hereunder for which the Consenting Parties have not been fully
reimbursed as herein provided, any well which has been completed as a producer
shall not be plugged and abandoned without the consent of all parties. If all
parties consent to such abandonment, the well shall be plugged and abandoned in
accordance with applicable regulations and at the cost, risk and expense of all
the parties hereto. If, within thirty (30) days after receipt of notice from any
party hereto of the proposed abandonment of any well, all parties do not agree
to the abandonment of such well, those wishing to continue its operation from
the interval(s) of the formation(s) then open to production shall tender to each
of the other parties its proportionate share of the value of the well’s salvable
material and equipment, determined in accordance with the provisions of Exhibit
“C”, less the estimated cost of salvaging and the estimated cost of plugging and
abandoning. If any party fails to make a specific election in writing within
said 30 days, it shall be conclusively deemed to have consented to abandonment
of such well. Each abandoning party shall assign the non-abandoning parties,
without warranty, express or implied, as to title or as to quantity, or fitness
for use of the equipment and material, all of its interest in the well and
related equipment, together with its interest in the leasehold estate as to, but
only as to, the interval or intervals of the formation or formations then open
to production. If the interest of the abandoning party is or includes an oil and
gas interest, such party shall execute and deliver to the non-abandoning party
or parties an oil and gas lease, limited to the interval or intervals of the
formation or formations then open to production, for a term of one (1) year and
so long thereafter as oil and/or gas is produced from the interval or intervals
of the formation or formations covered thereby, such lease to be on the form
attached as Exhibit “B.” The assignments or leases so limited shall encompass
the “drilling unit” upon which the well is located. The payments by, and the
assignments or leases to, the assignees shall be in a ratio based upon the
relationship of their respective percentage of participation in the Contract
Area to the aggregate of the percentages of participation in the Contract Area
of all assignees. There shall be no readjustment of interests in the remaining
portion of the Contract Area.
 
 
36

--------------------------------------------------------------------------------

 


2.           Thereafter, abandoning parties shall have no further
responsibility, liability, or interest in the operation of or production from
the well in the interval or intervals then open other than the royalties
retained in any lease made under the terms of this Article. Upon request,
Operator shall continue to operate the assigned well for the account of the
non-abandoning parties at the rates and charges contemplated by this agreement,
plus any additional cost and charges which may arise as the result of the
separate ownership of the assigned well. Upon proposed abandonment of the
producing interval(s) assigned or leased, the assignor or lessor shall then have
the option to repurchase its prior interest in the well (using the same
valuation formula) and participate in further operations therein subject to the
provisions hereof.


c.           Abandonment of Non-Consent Operations. The provisions of Section
6.5(a) or Section 6.5(b) above shall be applicable as between Consenting Parties
in the event of the proposed abandonment of any well excepted from said
Articles; provided, however, no well shall be permanently plugged and abandoned
unless and until all parties having the right to conduct further operations
therein have been notified of the proposed abandonment and afforded the
opportunity to elect to take over the well in accordance with the provisions of
this Section 6.5.


ARTICLE VII.
EXPENDITURES AND LIABILITY OF PARTIES


7.1           Liability of Parties. The liability of the parties shall be
several, not joint or collective. Each party shall be responsible only for its
obligations, and shall be liable only for its proportionate share of the costs
of developing and operating the Contract Area. Accordingly, the liens granted
among the parties in Section 7.2 are given to secure only the debts of each
severally. It is not the intention of the parties to create, nor shall this
agreement be construed as creating, a mining or other partnership or
association, or to render the parties liable as partners.


7.2           Liens and Payment Defaults. Each Non-Operator grants to Operator a
lien upon its oil and gas rights in the Contract Area, and a security interest
in its share of oil and/or gas when extracted and its interest in all equipment,
to secure payment of its share of expense, together with interest thereon at the
rate provided in Exhibit “C”. To the extent that Operator has a security
interest under the Uniform Commercial Code of the state, Operator shall be
entitled to exercise the rights and remedies of a secured party under the Code.
The bringing of a suit and the obtaining of judgment by Operator for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof. In
addition, upon default by any Non-Operator in the payment of its share of
expense, Operator shall have the right, without prejudice to other rights or
remedies, to collect from the purchaser the proceeds from the sale of such
Non-Operator’s share of oil and/or gas until the amount owed by such
Non-Operator, plus interest, has been paid. Each purchaser shall be entitled to
rely upon Operator’s written statement concerning the amount of any default.
Operator grants a like lien and security interest to the Non-Operators to secure
payment of Operator’s proportionate share of expense.
 
 
37

--------------------------------------------------------------------------------

 


7.3           Payments and Accounting.


a.           Except as herein otherwise specifically provided, Operator shall
promptly pay and discharge expenses incurred in the development and operation of
the Contract Area pursuant to this agreement and shall charge each of the
parties hereto with their respective proportionate shares upon the expense basis
provided in Exhibit “C”. Operator shall keep an accurate record of the joint
account hereunder, showing expenses incurred and charges and credits made and
received.


b.           Operator, at its election, shall have the right from time to time
to demand and receive from the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding
month, which right may be exercised only by submission to each such party of an
itemized statement of such estimated expense, together with an invoice for its
share thereof. Each such statement and invoice for the payment in advance of
estimated expense shall be submitted
on or before the 20th day of the next preceding month. Each party shall pay to
Operator its proportionate share of such estimate within fifteen (15) days after
such estimate and invoice is received. If any party fails to pay its share of
said estimate within said time, the amount
due shall bear interest as provided in Exhibit “C” until paid. Proper adjustment
shall be made monthly between advances and actual expense to the end that each
party shall bear and pay its proportionate share of actual expenses incurred,
and no more.


7.4           Limitation of Expenditures.


a.           Drill or Deepen. For the purpose of Article VII, drilling or
deepening shall include the drilling or extension or plugging back of a
horizontal borehole. Without the consent of all parties, no well shall be
drilled or deepened, except any well drilled or deepened pursuant to the
provisions of Section 6.2(b) of this agreement. Consent to the drilling or
deepening shall include all necessary expenditures for the drilling or deepening
and testing of the well. When such well has reached its authorized depth, and
all tests have been completed, and the results thereof furnished to the parties,
Operator shall give immediate notice to the Non-Operators who have the right to
participate in the completion costs. The parties receiving such notice shall
have twenty-four hours (exclusive of Saturday, Sunday and legal holidays) in
which to elect to participate in the setting of casing and the completion
attempt. Such election, when made, shall include consent to all necessary
expenditures for the completing and equipping of such well, including necessary
tankage and/or surface facilities. Failure of any party receiving such notice to
reply within the period above fixed shall constitute an election by that party
not to participate in the cost of the completion attempt. If one or more, but
less than all of the parties, elect to set pipe and to attempt a completion, the
provisions of Section 6.2(b). hereof (the phrase “reworking, deepening or
plugging back” as contained in Section 6.2(b). shall be deemed to include
“completing”) shall apply to the operations thereafter conducted by less than
all parties.

b.           Rework or Plug Back. Without the consent of all consenting parties,
no well shall be reworked or plugged back except a well reworked or plugged back
pursuant to the provisions of Section 6.2(b) of this agreement. Consent to the
reworking or plugging back of a well shall
include all necessary expenditures in conducting such operations and completing
and equipping of said well, including necessary tankage and/or surface
facilities.
 
 
38

--------------------------------------------------------------------------------

 


c.           Other Operations. Without the consent of two or more, or a majority
in interest of, parties, Operator shall not undertake any single project
reasonably estimated to require an expenditure in excess of fifty thousand
Dollars ($ 50,000.00 ) except in connection with a well, the drilling,
reworking, deepening, completing, recompleting, or plugging back of which has
been previously authorized by or pursuant to this agreement; provided, however,
that, in case of explosion, fire, flood or other sudden emergency, whether of
the same or different nature, Operator may take such steps and incur such
expenses as in its opinion are required to deal with the emergency to safeguard
life and property but Operator, as promptly as possible, shall report the
emergency to the other parties. If Operator prepares an authority for
expenditure (AFE) for its own use, Operator shall furnish any Non-Operator so
requesting an information copy thereof for any single project costing in excess
of fifty thousand Dollars ($ 50,000.00 ) but less than the amount first set
forth above in this paragraph.


7.5           Rentals, Shut-in Well Payments and Minimum Royalties.


a.           Rentals, shut-in well payments and minimum royalties which may be
required under the terms of any lease shall be paid by the Operator. Any party
may request, and shall be entitled to receive, proper evidence of all such
payments.


b.           Operator shall notify Non-Operator of the anticipated completion of
a shut-in gas well, or the shutting in or return to production of a producing
gas well, at least five (5) days (excluding Saturday, Sunday and legal
holidays), or at the earliest opportunity permitted by circumstances, prior to
taking such action, but assumes no liability for failure to do so. In the event
of failure by Operator to so notify Non-Operator, the loss of any lease
contributed hereto by Non-Operator for failure to make timely payments of any
shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article IV.


7.6           Taxes.


a.           Beginning with the first calendar year after the effective date
hereof, Operator shall render for ad valorem taxation all property subject to
this agreement which by law should be rendered for such taxes, and it shall pay
all such taxes assessed thereon before they become delinquent. Prior to the
rendition date, each Non-Operator shall furnish Operator information as to
burdens (to include, but not be limited to, royalties, overriding royalties and
production payments) on leases and oil and gas interests contributed by such
Non-Operator. If the assessed valuation of any leasehold estate is reduced by
reason of its being subject to outstanding excess royalties, overriding
royalties or production payments, the reduction in ad valorem taxes resulting
therefrom shall inure to the benefit of the owner or owners of such leasehold
estate, and Operator shall adjust the charge to such owner or owners so as to
reflect the benefit of such reduction. If the ad valorem taxes are based in
whole or in part upon separate valuations of each party’s working interest, then
notwithstanding anything to the contrary herein, charges to the joint account
shall be made and paid by the parties hereto in accordance with the tax value
generated by each party’s working interest. Operator shall bill the other
parties for their proportionate shares of all tax payments in the manner
provided in Exhibit “C.”
 
 
39

--------------------------------------------------------------------------------

 


b.           If Operator considers any tax assessment improper, Operator may, at
its discretion, protest within the time and manner prescribed by law, and
prosecute the protest to a final determination, unless all parties agree to
abandon the protest prior to final determination. During the pendency of
administrative or judicial proceedings, Operator may elect to pay, under
protest, all such taxes and any interest and penalty. When any such protested
assessment shall have been finally determined, Operator shall pay the tax for
the joint account, together with any interest and penalty accrued, and the total
cost shall then be assessed against the parties, and be paid by them, as
provided in Exhibit “C.”


c.           Each party shall pay or cause to be paid all production, severance,
excise, gathering and other taxes imposed upon or with respect to the production
or handling of such party’s share of oil and/or gas produced under the terms of
this agreement.


7.7           Insurance. At all times while operations are conducted hereunder,
Operator shall comply with the workmen’s compensation law of the state where the
operations are being conducted; provided, however, that Operator may be a
self-insurer for liability under said compensation laws in which event the only
charge that shall be made to the joint account shall be as provided in Exhibit
“C.” Operator shall also carry or provide insurance for the benefit of the joint
account of the parties as outlined in Exhibit “D,” attached to and made a part
hereof. Operator shall require all contractors engaged in work on or for the
Contract Area to comply with the  workmen’s compensation law of the state where
the operations are being conducted and to maintain such other insurance as
Operator may require. In the event automobile public liability insurance is
specified in said Exhibit “D,” or subsequently receives the approval of the
parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator’s automotive equipment.


ARTICLE VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST


8.1           Surrender of Leases.


a.           The leases covered by this agreement, insofar as they embrace
acreage in the Contract Area, shall not be surrendered in whole or in part
unless all parties consent thereto.


b.           However, should any party desire to surrender its interest in any
lease or in any portion thereof, and the other parties do not agree or consent
thereto, the party desiring to surrender shall assign, without express or
implied warranty of title, all of its interest in such lease, or portion
thereof, and any well, material and equipment which may be located thereon and
any rights in production thereafter secured, to the parties not consenting to
such surrender. If the interest of the assigning party is or includes an oil and
gas interest, the assigning party shall execute and deliver to the party or
parties not consenting to such surrender an oil and gas lease covering such oil
and gas interest for a term of one (1) year and so long thereafter as oil and/or
gas is produced from the land covered thereby. Upon such assignment or lease,
the assigning party shall be relieved from all obligations thereafter accruing,
but not theretofore accrued, with respect to the interest assigned or leased and
the operation of any well attributable thereto, and the assigning party shall
have no further interest in the assigned or leased premises and its equipment
and production other than the royalties retained in any lease made under the
terms of this Article. The party assignee or lessee shall pay to the party
assignor or lessor the reasonable salvage value of the latter’s interest in any
wells and equipment attributable to the assigned or leased acreage. The value of
all material shall be determined in accordance with the provisions of Exhibit
“C,” less the estimated cost of salvaging and the estimated cost of plugging and
abandoning. If the assignment or lease is in favor of more than one party, the
interest shall be shared by such parties in the proportions that the interest of
each bears to the total interest of all such parties.
 
 
40

--------------------------------------------------------------------------------

 


c.           Any assignment, lease or surrender made under this provision shall
not reduce or change the assignor’s, lessor’s or surrendering party’s interest
as it was immediately before the assignment, lease or surrender in the balance
of the Contract Area; and the acreage assigned, leased or surrendered, and
subsequent operations thereon, shall not thereafter be subject to the terms and
provisions of this agreement.


8.2           Renewal or Extension of Leases.


a.           If any party secures a renewal of any oil and gas lease subject to
this agreement, all other parties shall be notified promptly, and shall have the
right for a period of thirty (30) days following receipt of such notice in which
to elect to participate in the ownership of the renewal lease, insofar as such
lease affects lands within the Contract Area, by paying to the party who
acquired it their several proper proportionate shares of the acquisition cost
allocated to that part of such lease within the Contract Area, which shall be in
proportion to the interests held at that time by the parties in the Contract
Area.


b.           If some, but less than all, of the parties elect to participate in
the purchase of a renewal lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal lease. Any renewal lease in which less than all
parties elect to participate shall not be subject to this agreement.


c.           Each party who participates in the purchase of a renewal lease
shall be given an assignment of its proportionate interest therein by the
acquiring party.


d.           The provisions of this Article shall apply to renewal leases
whether they are for the entire interest covered by the expiring lease or cover
only a portion of its area or an interest therein. Any renewal lease taken
before the expiration of its predecessor lease, or taken or contracted for
within six (6) months after the expiration of the existing lease shall be
subject to this provision; but any lease taken or contracted for more than six
(6) months after the expiration of an existing lease shall not be deemed a
renewal lease and shall not be subject to the provisions of this agreement.


e.           The provisions in this Article shall also be applicable to
extensions of oil and gas leases.
 
 
41

--------------------------------------------------------------------------------

 


8.3           Acreage or Cash Contributions. While this agreement is in force,
if any party contracts for a contribution of cash towards the drilling of a well
or any other operation on the Contract Area, such contribution shall be paid to
the party who conducted the drilling or other operation and shall be applied by
it against the cost of such drilling or other operation. If the contribution be
in the form of acreage, the party to whom the contribution is made shall pro
mptly tender an assignment of the acreage, without warranty of title, to the
Drilling Parties in the proportions said Drilling Parties shared the cost of
drilling the well. Such acreage shall become a separate Contract Area and, to
the extent possible, be governed by provisions identical to this agreement. Each
party shall promptly notify all other parties of any acreage or cash
contributions it may obtain in support of any well or any other operation on the
Contract Area. The above provisions shall also be applicable to optional rights
to earn acreage outside the Contract Area which are in support of a well drilled
inside the Contract Area. If any party contracts for any consideration relating
to disposition of such party’s share of substances produced hereunder, such
consideration shall not be deemed a contribution as contemplated in this Section
8.3.

8.4.          Maintenance of Uniform Interests.


a.           For the purpose of maintaining uniformity of ownership in the oil
and gas leasehold interests covered by this agreement, no party shall sell,
encumber, transfer or make other disposition of its interest in the leases
embraced within the Contract Area and in wells, equipment and production unless
such disposition covers either:


1. the entire interest of the party in all leases and equipment and production;
or


2. an equal undivided interest in all leases and equipment and production in the
Contract Area.


b.           Every such sale, encumbrance, transfer or other disposition made by
any party shall be made expressly subject to this agreement and shall be made
without prejudice to the right of the other parties.


c.           If, at any time the interest of any party is divided among and
owned by four or more co-owners, Operator, at its discretion, may require such
co-owners to appoint a single trustee or agent with full authority to receive
notices, approve expenditures, receive billings for and approve and pay such
party’s share of the joint expenses, and to deal generally with, and with power
to bind, the co-owners of such party’s interest within the scope of the
operations embraced in this agreement; however, all such co-owners shall have
the right to enter into and execute all contracts or agreements for the
disposition of their respective shares of the oil and gas produced from the
Contract Area and they shall have the right to receive, separately, payment of
the sale proceeds thereof.


8.5           Waiver of Rights to Partition.  If permitted by the laws of the
state or states in which the property covered hereby is located, each party
hereto owning an undivided interest in the Contract Area waives any and all
rights it may have to partition and have set aside to it in severalty its
undivided interest therein.
 
 
42

--------------------------------------------------------------------------------

 


ARTICLE IX.
INTERNAL REVENUE CODE ELECTION


This agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association for profit between or among the
parties hereto. Notwithstanding any provision herein that the rights and
liabilities hereunder are several and not joint or collective, or that this
agreement and operations hereunder shall not constitute a partnership, if, for
federal income tax purposes, this agreement and the operations hereunder are
regarded as a partnership, each party hereby affected elects to be excluded from
the application of all of the provisions of Subchapter “K”, Chapter 1, Subtitle
“A”, of the Internal Revenue Code of 1986, as amended, as permitted and
authorized by Section 761 of the Code and the regulations promulgated
thereunder. Operator is authorized and directed to execute on behalf of each
party hereby affected such evidence of this election as may be required by the
Secretary of the Treasury of the United States or the Federal Internal Revenue
Service, including specifically, but not by way of limitation, all of the
returns, statements, and the data required by Federal Regulations 1.761. Should
there be any requirement that each party hereby affected give further evidence
of this election, each such party shall execute such documents and furnish such
other evidence as may be required by the Federal Internal Revenue Service or as
may be necessary to evidence this election. No such party shall give any notices
or take any other action inconsistent with the election made hereby. If any
present or future income tax laws of the state or states in which the Contract
Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter “K”, Chapter 1, Subtitle “A”, of the
Internal Revenue Code of 1986, as amended, under which an election similar to
that provided by Section 761 of the Code is permitted, each party hereby
affected shall make such election as may be permitted or required by such laws.
In making the foregoing election, each such party states that the income derived
by such party from operations hereunder can be adequately determined without the
computation of partnership taxable income.


ARTICLE X.
CLAIMS AND LAWSUITS


Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed fifteen
thousand Dollars ($ 15,000.00 ) and if the payment is in complete settlement of
such claim or suit. If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over the further handling of
the claim or suit, unless such authority is delegated to Operator. All costs and
expenses of handling, settling, or otherwise discharging such claim or suit
shall be at the joint expense of the parties participating in the operation from
which the claim or suit arises. If a claim is made against any party or if any
party is sued on account of any matter arising from operations hereunder over
which such individual has no control because of the rights given Operator by
this agreement, such party shall immediately notify all other parties, and the
claim or suit shall be treated as any other claim or suit involving operations
hereunder. All claims or suits involving title to any interest subject to this
agreement shall be treated as a claim or a suit against all parties hereto.


ARTICLE XI.
FORCE MAJEURE


11.1           If any party is rendered unable, wholly or in part, by force
majeure to carry out its obligations under this agreement, other than the
obligation to make money payments, that party shall give to all other parties
prompt written notice of the force majeure with reasonably full particulars
concerning it; thereupon, the obligations of the party giving the notice, so far
as they are affected by the force majeure, shall be suspending during, but no
longer than, the continuance of the force majeure. The affected party shall use
all reasonable diligence to remove the force majeure situation as quickly as
practicable.


 
43

--------------------------------------------------------------------------------

 
 
11.2           The requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the party involved, contrary to its wishes; how all
such difficulties shall be handled shall be entirely within the discretion of
the party concerned.


11.2           The term “force majeure”, as here employed, shall mean an act of
God, strike, lockout, or other industrial disturbance, act of the public enemy,
war, blockade, public riot, lightning, fire, storm, flood, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.


ARTICLE XII.
NOTICES


All notices authorized or required between the parties and required by any of
the provisions of this agreement, unless otherwise specifically provided, shall
be given in writing by mail or telegram, postage or charges prepaid, or by telex
or telecopier and addressed to the parties to whom the notice is given at the
addresses listed on Exhibit “A”. The originating notice given under any
provision hereof shall be deemed given only when received by the party to whom
such notice is directed, and the time for such party to give any notice in
response thereto shall run from the date the originating notice is received. The
second or any responsive notice shall be deemed given when deposited in the mail
or with the telegraph company, with postage or charges prepaid, or sent by telex
or telecopier. Each party shall have the right to change its address at any
time, and from time to time, by giving written notice thereof to all other
parties.


ARTICLE XIII.
TERM OF AGREEMENT


This agreement shall remain in full force and effect as to the oil and gas
leases and/or oil and gas interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any lease or oil and gas interest
contributed by any other party beyond the term of this agreement. So long as any
of the oil and gas leases subject to this agreement remain or are continued in
force as to any part of the Contract Area, whether by production, extension,
renewal, or otherwise, or until all wells drilled on the Contract Area have been
properly plugged and abandoned in accordance with the rules and regulations of
the applicable regulatory authority, provided however, that in the event this
agreement is being maintained solely due to the fact that all wells have not
been properly plugged and abandoned, and Operator has received all funds
necessary to plug such well(s), Operator is diligently proceeding with the
plugging operations necessary to completely terminate this agreement. In the
absence of such diligence, any non-operator may declare this agreement
terminated as to its interest by providing Operator written notice of such. It
is agreed, however, that the termination of this agreement shall not relieve any
party hereto from any liability which has accrued or attached prior to the date
of such termination.
 
 
44

--------------------------------------------------------------------------------

 


ARTICLE XIV.
COMPLIANCE WITH LAWS AND REGULATIONS


14.1.           Laws, Regulations and Orders. This agreement shall be subject to
the conservation laws of the jurisdiction in which the Contract Area is located,
to the valid rules, regulations, and orders of any duly constituted regulatory
body of said state; and to all other applicable foreign federal, state, and
local laws, ordinances, rules, regulations, and orders.


14.2           Governing Law. This agreement and all matters pertaining hereto,
including, but not limited to, matters of performance, non-performance, breach,
remedies, procedures, rights, duties, and interpretation or construction, shall
be governed and determined by the law of the jurisdiction in which the Contract
Area is located. If the Contract Area is in two or more states, the law of the
state of shall govern.


14.3           Regulatory Agencies.


a.           Nothing herein contained shall grant, or be construed to grant,
Operator the right or authority to waive or release any rights, privileges, or
obligations which Non-Operators may have under federal or state laws or under
rules, regulations or orders promulgated under such laws in reference to oil,
gas and mineral operations, including the location, operation, or production of
wells, on tracts offsetting or adjacent to the Contract Area.


b.           With respect to operations hereunder, Non-Operators agree to
release Operator from any and all losses, damages, injuries, claims and causes
of action arising out of, incident to or resulting directly or indirectly from
Operator’s interpretation or application of rules, rulings, regulations or
orders of the Department of Energy or predecessor or successor agencies to the
extent such interpretation or application was made in good faith. Each
Non-Operator further agrees to reimburse Operator for any amounts applicable to
such Non-Operator’s share of production that Operator may be required to refund,
rebate or pay as a result of such an incorrect interpretation or application,
together with interest and penalties thereon owing by Operator as a result of
such incorrect interpretation or application.


c.           Non-Operators authorize Operator to prepare and submit such
documents as may be required to be submitted to the purchaser of any crude oil
sold hereunder or to any other person or entity pursuant to the requirements of
the “Crude Oil Windfall Profit Tax Act of 1980”, as same may be amended from
time to time (“Act”), and any valid regulations or rules which may be issued by
the Treasury Department from time to time pursuant to said Act. Each party
hereto agrees to furnish any and all certifications or other information which
is required to be furnished by said Act in a timely manner and in sufficient
detail to permit compliance with said Act.
 
ARTICLE XV.
MISCELLANEOUS


This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, devisees, legal representatives,
successors and assigns.
 
This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.


[Signature Page Follows]
 
 
45

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this agreement shall be effective as of the [__] day of
[______], 2011.
 
OPERATOR
BLUE SKY LANGSA LTD.,
a Mauritius company  
 
Certification: The undersigned Secretary of 
Seller hereby certifies that this Agreement has
been authorized by the Board of Directors and
the Sole Shareholder of Seller.
     
_____________________________________
By: Ilyas Chaudhary
Its:  President
 
 
_____________________________________
International Management (Mauritius), Secretary
By: Danielle Tin
Its:  Manager
      NON-OPERATORS          
SAGA ENERGY, INC.
a Florida corporation 
 
Certification: The undersigned Secretary of
Purchaser hereby certifies that this Agreement
has been authorized by the Board of Directors
of Purchaser.
     
_____________________________________
By: Ilyas Chaudhary   
Its: President and CEO 
 
_____________________________________                                                          
Aamna Chaudhary Virk, Secretary
            BLUE DOLPHIN EXPLORATION COMPANY,
a Delaware corporation
         
_____________________________________
Name: Ivar Siem
Title: Chief Executive Officer
               
NADEEM BABER,
an individual
 
_____________________________________
   

 